                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW MEXICO

  In re:                                                      Chapter 11

  ROMAN CATHOLIC CHURCH OF THE                                Case No. 18-13027-t11
  ARCHDIOCESE OF SANTA FE, a New Mexico
  corporation sole,

                                   Debtor.


             FIRST INTERIM APPLICATION FOR ALLOWANCE AND PAYMENT
              OF PROFESSIONAL COMPENSATION AND REIMBURSEMENT OF
             EXPENSES BY PACHULSKI STANG ZIEHL & JONES LLP FOR THE
            PERIOD FROM DECEMBER 18, 2018 THROUGH SEPTEMBER 30, 2019

           Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel for the Official Committee of

 Unsecured Creditors (the “Committee”)of the Roman Catholic Church of the Archdiocese of

 Santa Fe (the “Debtor”), hereby files its First Interim Application for Allowance and Payment of

 Professional Fees and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP for the

 Period From December 18, 2018 Through September 30, 2019 (the “Application”) pursuant to

 11 U.S.C. § 330, Federal Rule of Bankruptcy Procedure 2016, NM LBR 2016-1.1, the United

 States Trustee’s Operating Guidelines and Reporting Requirements for Debtors in Possession

 and Trustees, revised June 11, 2012 (the “UST Guidelines”), and the Order Authorizing and

 Approving the Retention of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official

 Committee of Unsecured Creditors [Docket No. 60], entered on March 3, 2014. This

 Application is supported by the following: (1) the Declaration of Ilan D. Scharf, attached hereto

 at Exhibit E, in which Mr. Scharf, a partner of PSZJ, has verified the statements PSZJ has made

 in the Application, and has confirmed PSZJ’s compliance with 11 U.S.C. § 504, Federal Rule of

 Bankruptcy Procedure 2016, NM LBR 2016-1.1, and the UST Guidelines; (2) Exhibits A-D

 attached to the Application, which provide descriptions of PSZJ’s professional services and


                                                  3
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 1 of 121
 expenses incurred during the Compensation Period; and (3) the entire record before the Court in

 the above-captioned Case. In support of its Application, PSZJ respectfully states as follows:


                                                  Relief Requested

                  1.         Pursuant to this Application, PSZJ requests that the Court enter an order

 granting PSZJ’s fees and expenses incurred during the period December 18, 2018 through

 September 30, 2019 (the “Compensation Period”); and permitting payment to PSZJ, on an

 interim basis, of fees in the amount of $402,065.00 and reimbursement of expenses in the

 amount of $10,480.04, for a total of $412,545.04. This Application presents a core proceeding

 over which the Court has jurisdiction to enter a final decision pursuant to 28 U.S.C. § 157(a)-(b)

 and 28 U.S.C. § 1334.
                                                General background

                  2.         On December 3, 2018 (the “Petition Date”), the Debtor commenced its

 chapter 11 case by filing a voluntary petition for relief under chapter 11 of Title 11 of the United

 States Code (as amended from time to time, the “Bankruptcy Code”). The Debtor is authorized

 to operate its businesses as a debtor-in-possession. To date, no trustee or examiner has been

 appointed in this case.

                  3.         On or about December 18, 2018, the United States Trustee (the “U.S.

 Trustee”) appointed the Official Committee of Unsecured Creditors (the “Committee”) to

 represent the Debtor’s unsecured creditors. See Appointment of a Committee of Unsecured

 Creditors in a Chapter 11 Case [Docket No. 53]. The Committee is comprised of nine (9)

 survivors of sexual abuse by individuals for whom the Debtor was responsible. No other

 Committee has been appointed in this case.




                                                      4
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19     Entered 11/27/19 10:39:48 Page 2 of 121
                  4.         On December 26, 2018, the Committee filed an application with the Court

 for authorization to employ PSZJ pursuant to Bankruptcy Code sections 327 and 1102, and

 Federal Rule of Bankruptcy Procedure 2014. See Application of the Official Committee of

 Unsecured Creditors for Entry of an Order, Pursuant to 11 U.S.C. § § 327 and 1103, and Fed.

 R. Bank. P. 2014, Authorizing and Approving the Employment and Retention of Pachulski Stang

 Ziehl & Jones LLP as Counsel to the Official Committee of Unsecured Creditors Effective

 December 18, 2018 [Doc. 54] (the “PSZJ Employment Application”).

                  5.         On January 4, 2019, the Court entered an order authorizing the Committee

 to employ PSZJ as counsel effective as of December 18, 2018. See Order Authorizing

 Employment of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

 Unsecured Creditors [Docket No. 60] (the “PSZJ Employment Order”).

                  6.         Pursuant to the PSZJ Employment Order, upon Court approval, the Debtor

 is authorized to pay PSZJ interim compensation in the amount of 75% of billed fees and 100% of

 reimbursable costs on paid fees and costs. See PSZJ Employment Order, ¶ 3. PSZJ has not been

 paid any compensation or been reimbursed for any expenses to date.

                                                    Case Status

                  7.         The Debtor commenced its Case in order to address its liability for sexual

 abuse perpetrated by priests and others for whom the Diocese was responsible. During the

 Compensation Period, PSZJ’s efforts were focused on the groundwork for understanding claims

 against the Debtor and the assets available to pay those claims. The objective of these efforts is

 to negotiate a plan of reorganization that embodies a settlement of sexual abuse claims asserted

 against the Debtor or, if necessary, to litigate matters that clarify the scope of the Debtor’s assets

 or recover assets for the benefit of the estate. These tasks primarily consisted of: negotiating a



                                                      5
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19    Entered 11/27/19 10:39:48 Page 3 of 121
 bar date and procedures for asserting sexual abuse claims; reviewing approximately 386 sexual

 abuse claims asserted against the Debtor; preparing document requests to the Debtor and various

 related entities; analyzing documents produced by the Debtor and other entities; reviewing the

 Debtor’s assets; assessing the value of the Debtor’s assets; reviewing and analyzing the Debtor’s

 insurance policies; negotiating nondisclosure agreements with the Debtor and other entities; and

 preparing for mediation with the Debtor and other entities; met with the Committee regularly to

 advise them of various matters in the chapter 11 case; and advised the Committee regarding

 pleadings and litigation regarding the Debtor’s chapter 11 case. The Committee, the Debtor, its

 insurers and various entities that may also be liable for sexual abuse claims asserted against the

 Debtor attended a two-day mediation session and have scheduled a follow up session.

                                           No Prior Compensation

                  8.         This Application is the first application that PSZJ filed in this case for

 allowance and payment of professional fees and reimbursement of expenses. PSZJ has not

 received any compensation for services it rendered and expenses it incurred during the

 Compensation Period or during any other period.

                              Summary of PSZJ’S Legal Services and
                         Expenses Incurred During the Compensation Period

                  9.         PSZJ maintains contemporaneous records of the time it expends for

 professional services it performs and expenses it incurs in connection with this case. PSZJ

 maintains these detailed records in the ordinary course of its business. Exhibit A1 provides a

 summary of these incurred fees and expenses during the Compensation Period.




 1
   Pursuant to the PSZJ Employment Application, PSZJ has capped its fees at a rate of $675. One PSZJ attorney’s
 time was erroneously billed at $775 for 1.5 hours. However, PSZJ seeks compensation for that time at the capped
 rate of $675.

                                                         6
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19        Entered 11/27/19 10:39:48 Page 4 of 121
                  10.        By this Application and pursuant to the PSZJ Employment Order, PSZJ

 seeks approval and payment of 100% of its fees, in the amount of $402,065.00, plus 100% of its

 expenses, in the amount of $10,480.04, for a total of $412,545.04. PSZJ notes that its fees and

 expenses are those that PSZJ customarily charges to other clients in the ordinary course of its

 practice, with the exception of the reduction of all of its attorneys’ hourly billing rates to a

 maximum of $675.00 per hour.

                  11.        To assist the Court in its review of PSZJ’s fees and expenses, Exhibit B

 contains PSZJ’s bills for the Compensation Period, Exhibit C contains a summary of PSZJ’s

 bills, separated into subject matter categories relating specifically to this chapter 11 case, and

 Exhibit D contains a summary of expenses incurred by PSZJ by category.

                                      Summary of Legal Services Performed

                  12.        Set forth below is a summary of legal services provided by PSZJ. Such

 services are described in detail in the fee statements attached hereto as Exhibit B and such

 statements are incorporated herein by reference for all purposes.

 A.      Asset Analysis/Recovery:
         118.10 Hours Expended and $77,880.00 of Fees Incurred

                  13.        Work performed in this category relates to PSZJ’s efforts to assess the

 Debtor’s assets, claims available to the Debtor’s estate, and sources of recovery for creditors of

 the Debtor’s estate. In this case, asset analysis is particularly important in order to value the

 Debtor’s assets and investigate claims against third parties in order to maximize value available

 to pay creditors. Specifically work in this category during the Compensation Period included: (i)

 seeking information from The Catholic Foundation and Catholic Cemetery Association; (ii)

 drafting and serving Rule 2004 motions for The Catholic Foundation, Catholic Cemetery



                                                      7
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19     Entered 11/27/19 10:39:48 Page 5 of 121
 Association, and Deposit and Loan Fund and conducting research in connection with the same;

 (iii) reviewing and analyzing information produced by or on behalf of the Debtor, The Catholic

 Foundation, Catholic Cemetery Association, and Deposit and Loan Fund; (iv) assessing the

 financial and legal relationships of the Debtor and the Parishes of the Diocese; (v) conducting a

 detailed analysis of the Debtor’s real property; (vi) reviewing relevant discovery from prepetition

 litigation; (vii) reviewing and analyzing minutes of the Debtor’s Finance Committee; (viii)

 drafting and revising a confidentiality agreement and conferring and corresponding with state

 court counsel regarding the same; and (ix) analyzing alter ego claims.

 B.      Asset Disposition:
         2.10 Hours Expended and $1,417.50.00 of Fees Incurred

                  14.        Work in this category relates to services performed by PSZJ relating to

 asset sales and disposition. During the Compensation Period, PSZJ conferred with parties

 regarding real property disposition.

 C.      Avoidance Actions:
         7.60 Hours Expended and $4,940.00 of Fees Incurred

                  15.        Work in this category relates to services performed by PSZJ relating to

 avoidance claims. During the Compensation Period, PSZJ conducted research with respect to the

 reachback period for fraudulent transfer or similar claims.

 D.      Bankruptcy Litigation\Litigation:
         5.20 Hours Expended and $3,510.00 of Fees Incurred

                  16.        This category relates to services provided by PSZJ with respect to

 litigating related matters in this case. During the Compensation Period, PSZJ specifically

 provided the following services in this category: (i) reviewed and analyzed complaints and


                                                      8
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19    Entered 11/27/19 10:39:48 Page 6 of 121
 exclusivity motion; and (ii) conferred and corresponded with state court counsel regarding

 removal of state court counsel.

 E.        Case Administration:
           3.50 Hours Expended and $2,242.50 of Fees Incurred

                  17.        This category relates to administrative matters for this case. During the

 Compensation Period, PSZJ specifically provided the following services related to case

 administration: (i) drafted and updated task lists; (ii) drafted pro hac vice motions; (iii) conferred

 with Debtor’s counsel regarding case status and administrative matters; (iv) conferred regarding

 mediator selection, claims, and document review; and (v) internal correspondence regarding case

 status.

 F.        Claims Objection/Administration:
           137.70 Hours Expended and $77,040.00 of Fees Incurred

                  18.        This category relates to services provided by PSZJ with respect to

 administering, reviewing, and assessing claims against the Debtor. During the Compensation

 Period, PSZJ specifically provided the following services, among others, related to claims

 administration: (i) prepared, revised, and finalized the form for abuse claims and conferred and

 corresponded regarding the same; (ii) revised the bar date motion and conferred and

 corresponded with parties regarding the same; (iii) conferred and corresponded with Committee

 regarding claims and document production; (iv) reviewed and analyzed approximately 386

 claims asserted against the Debtor; (v) revised the confidentiality form; (vi) conducted extensive

 review and analysis of claims and conferred and corresponded regarding the same; (vii) drafted

 and maintained claims summary charts; (viii) redacted claims; (ix) conducted an analysis of



                                                       9
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19     Entered 11/27/19 10:39:48 Page 7 of 121
 perpetrators of sexual abuse and potentially liable third parties; (x) conferred with counsel

 regarding emergency motion to disclose survivor identity; (xi) reviewed motion regarding

 enforcement of procedures; and (xii) conferred with survivors regarding claims process.

 G.      Compensation of Professionals:
         4.10 Hours Expended and $2,767.50 of Fees Incurred

                  19.        This category relates to services provided by PSZJ with respect to

 compensation of professionals. During Compensation Period, PSZJ revised and edited PSZJ’s

 monthly invoices in preparation of fee applications.

 H.      Employee Benefit/Pension:
         2.70 Hours Expended and $1,822.50 of Fees Incurred

                  20.        This category relates to relates to employee issues. During the

 Compensation Period, PSZJ: (i) reviewed the workers compensation motion and conferred and

 corresponded regarding the same; and (ii) conferred regarding pension payments.

 I.      Financial Filings:
         0.40 Hours Expended and $270.00 of Fees Incurred

                  21.        Time billed to this category relates to the review of the Debtor’s

 amendment to schedules of assets and liabilities and statements of financial affairs and its first

 monthly operating report.

 J.      Financing:
         3.00 Hours Expended and $2,025.00 of Fees Incurred

                  22.        This category includes work related to the Debtor’s proposed debtor in

 possession financing and use of cash collateral. During the Compensation Period, PSZJ: (i)

 reviewed the cash collateral stipulation and corresponded regarding the same; and (ii) reviewed

 the Debtor’s monthly operating reports.

                                                      10
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283     Filed 11/27/19     Entered 11/27/19 10:39:48 Page 8 of 121
 K.       General Creditors Committee:
          127.10 Hours Expended and $85,792.50 of Fee Incurred

                   23.       This category relates to services provided by PSZJ with respect to meeting

 with the Committee to provide updates regarding the status of the case and to advise the

 Committee regarding ongoing matters in the case. During the Compensation Period, PSZJ

 specifically provided the following services, among others, related to this category: (i) prepared

 Committee meeting agendas; (ii) prepared for meetings with the Committee; (iii) attended

 Committee meetings (including telephonic meetings); (iv) prepared for and attended in-person

 meetings with Committee, state court counsel, and other parties; (v) conferred with,

 corresponded, and advised the Committee regarding case status and ongoing matters in this case;

 (vi) inspected real property of the Debtor; (vii) responded to creditor inquiries regarding the case;

 (viii) conferred with the Debtor’s professionals regarding case matters, including the bar date,

 claims, and other issues; (ix) prepared memoranda for the Committee regarding various issues in

 this case; and (x) established a call-in line for creditors, reviewed messages on the line and

 maintained a call log of the same.

 L.       Hearing:
          3.80 Hours Expended and $2,565.00 of Fees Incurred

                   24.       This category relates to services provided by PSZJ with respect to

 preparing for and attending hearings before this Court.2




 2
   PSZJ also billed for similar services in the Bankruptcy Litigation and Plan/Disclosure Statement categories.
 Although categorized differently, there is no duplication of such services.


                                                          11
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283      Filed 11/27/19         Entered 11/27/19 10:39:48 Page 9 of 121
 M.      Insurance Coverage:
         118.80 Hours Expended and $80,910.00 of Fees Incurred

                  25.        This category relates to services provided by PSZJ with respect to

 insurance coverage available to the Debtor. During the Compensation Period, PSZJ specifically

 provided the following services, among others, related to insurance coverage: (i) reviewed and

 analyzed insurance requests received from the Debtor; (ii) reviewed and revised the insurance

 confidentiality agreement and conferred and corresponded regarding the same; (iii) reviewed and

 analyzed settlement agreements and conferred and corresponded regarding various issues with

 respect to the same; (iv) prepared and maintained a settlement impact chart; (v) conducted

 research regarding legal issues relating to insurance, including third party beneficiaries and

 settlement enforceability; (vi) conferred and corresponded regarding insurance policies; (vii)

 conferred with the Debtor’s counsel and state court counsel regarding insurance coverage; (viii)

 reviewed and analyzed claims covered by the Debtor’s insurance policies; (ix) reviewed and

 analyzed documents received from the Debtor; and (x) prepared for and attended mediation.

 N.      Meeting of Creditors:
         22.90 Hours Expended and $15,607.50 of Fees Incurred

                  26.        Services in this category relate to PSZJ’s preparation for and attendance at

 the 341(a) meeting of creditors.

 O.      Operations:
         1.80 Hours Expended and $1,215.00 of Fees Incurred

                  27.        This category relates to services provided by PSZJ with respect to

 reviewing monthly operating reports.




                                                      12
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283    Filed 11/27/19     Entered 11/27/19 10:39:48 Page 10 of 121
 P.      Plan and Disclosure Statement:
         23.20 Hours Expended and $15,660.00 of Fees Incurred

                  28.        This category relates to services provided by PSZJ with respect to

 advising the Committee with respect to preparation for mediation with the objective of

 negotiating a settlement to be memorialized in a plan of reorganization. During the

 Compensation Period, PSZJ specifically provided the following services, among others, related

 to this category: (i) conferred and corresponded with state court counsel regarding allocation

 plans; (ii) conferred and corresponded regarding mediation and discovery; and (iii) prepared

 claims analysis for mediation.

 Q.      PSZ&J Compensation:
         0.20 Hours Expended and $135.00 of Fees Incurred

                  29.        Services in this category relate to review and correspondence regarding

 PSZJ’s invoices. Time in this category is related to, but not duplicative of, services provided in

 the Compensation of Professionals category.

 R.      Retention of Professionals:
         3.90 Hours Expended and $2,632.50 of Fees Incurred

                  30.        This category relates to services provided by PSZJ with respect to

 retention of professionals for the Debtor and the Committee. During the Compensation Period,

 PSZJ specifically provided the following services, among others, related to this category: (i)

 finalizing PSZJ’s retention application; (ii) conducted research regarding disclosure issues and

 prepared memo in connection with the same; (iii) analyzed Rule 2014 disclosure and issues with

 respect to the same; and (iv) drafted its supplemental employment declaration.




                                                      13
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283    Filed 11/27/19     Entered 11/27/19 10:39:48 Page 11 of 121
 S.      Stay Litigation:
         7.60 Hours Expended and $5,130.00 of Fees Incurred

                  31.        This category relates to services provided by PSZJ with respect to

 litigating requests for relief from the automatic stay. During the Compensation Period, PSZJ

 specifically provided the following services, among others, related to this cateogry: (i) reviewed

 and analyzed motions for relief from stay and related pleadings; and (ii) conferred and

 corresponded regarding quiet title action.

 T.      Travel:
         57.00 Hours Expended and $19,237.50 of Fees Incurred

                  32.        This category relates to time expended by PSZJ with respect to

 nonworking travel. Time billed in this category is charged at 50% of PSZJ’s rates.

                                    SUMMARY OF EXPENSES INCURRED

                  33.        PSZJ also requests approval and reimbursement of expenses it expended

 during the Compensation Period in the amount of $10,480.04, as set forth in the summary

 attached as Exhibit D to this Application. PSZJ notes that these expenses are customary charges

 made to other of PSZJ’s clients in the ordinary course of its billing practice.

                               PSZJ’S FEES AND EXPENSES SHOULD
                              BE AWARDED UNDER APPLICABLE LAW

                  34.        The fees and expenses PSZJ requests by this Application are an

 appropriate award for its services as counsel to the Committee.

 A.      Factors Used to Evaluate Requests for Compensation

                  35.        Pursuant to section 330 of the Bankruptcy Code, the Court may award to a

 professional person “reasonable compensation for actual, necessary services rendered” and



                                                      14
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283    Filed 11/27/19     Entered 11/27/19 10:39:48 Page 12 of 121
 “reimbursement for actual, necessary expenses” the professional incurred. See 11 U.S.C.

 § 330(a)(1)(A)-(B). As set forth above and in the exhibits to this Application, the fees for which

 PSZJ requests compensation and the expenses PSZJ incurred for which it seeks reimbursement

 are for actual and necessary services and expenses incurred during the Compensation Period.

                  36.        The professional services PSZJ rendered have required time and effort.

 During the Compensation Period, professionals and paraprofessionals at PSZJ recorded 651.40

 hours at a reduced hourly rate capped at $675.00. PSZJ’s blended hourly rate for the

 Compensation Period including paraprofessionals is $617.98; PSZJ’s blended hourly rate for the

 Compensation Period excluding paraprofessionals is $643.59.

                  37.        Time and labor devoted is only one of many pertinent factors in

 determining an award of fees and costs. Based on the skills brought to bear in this case, the

 results obtained, and the accepted lodestar approach discussed below, PSZJ submits that the

 compensation it requests by this Application is reasonable and appropriate.

 B.      The Lodestar Award Should be Calculated by
         Multiplying a Reasonable Hourly Rate by the Hours Worked

                  38.        In the Tenth Circuit, “the adjusted lodestar approach is used to calculate

 reasonable attorney’s fees under 11 U.S.C. § 330(a).” Market Center East Retail Property, Inc.

 v. Lurie (In re Market Center East Retail Property, Inc.), 730 F.3d 1239, 1246 (10th Cir. 2013).

 Blum vs. Stenson, 465 U.S. 886 (1984), defined the so-called lodestar calculation:


                  The initial estimate of a reasonable attorney’s fee is properly
                  calculated by multiplying the number of hours reasonably
                  expended on the [matter] times a reasonable hourly rate.

 Id. at 888.

                                                      15
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283    Filed 11/27/19     Entered 11/27/19 10:39:48 Page 13 of 121
                  39.        The lodestar factors that determine the reasonableness of fees include the

 items listed in section 330(a)(3) of the Bankruptcy Code and the 12 factors set forth in Johnson

 v. Georgia Highway Express, Inc. 488 F.2d 714 (5th Cir. 1974). See Market Center, 730 F.3d at

 1246. Section 330(a)(3) provides that the amount of reasonable compensation to be awarded to a

 professional shall include “the nature, the extent, and the value of such services, taking into

 account” the following relevant factors: (1) the time spent on the services; (2) the rates charged;

 (3) whether the services were necessary or beneficial at the time they were rendered; (4) whether

 the services were performed within a reasonable amount of time “commensurate with the

 complexity, importance, and nature of the problem, issue, or task;” (5) the professionals’

 demonstrated skill and experience in the bankruptcy field; and (6) whether the compensation is

 reasonable “based on the customary compensation charged by comparably skilled practioners in

 cases other than cases” under title 11. 11 U.S.C. § 330(a)(3)(A)-(F). The Johnson factors are as

 follows: (1) the time and labor required in the case; (2) the novelty and difficulty of the

 questions; (3) the skill requisite to perform the service properly; (4) the preclusion of other

 employment due to acceptance of this case; (5) the customary fee; (6) whether the fee is fixed or

 contingent; (7) time limitations imposed by the client or circumstances; (8) the amount of money

 involved and results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

 “undesirability” of the case; (11) the nature and length of the attorneys’ professional relationship

 with the client; and (12) awards in similar cases.” Market Center, 730 F.3d at 1247 (quoting

 Johnson, 488 F.3d at 717-19).

                  40.        Under the factors set forth in section 330(a)(3) and Johnson, PSZJ’s fees

 in this Application are reasonable. As discussed above, PSZJ’s rates in this case are capped

 below PSZJ’s standard hourly rates for similar cases. The PSZJ attorneys with principal



                                                      16
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283    Filed 11/27/19     Entered 11/27/19 10:39:48 Page 14 of 121
 responsibility for this representation have vast experience representing committee’s in cases filed

 by entities that are part of the Roman Catholic Church, such as the Debtor. As such, PSZJ brings

 unparalleled experience to these cases and is able to address matters efficiently based on its

 attorneys’ knowledge of the workings and organization structures of Roman Catholic dioceses in

 the United States. PSZJ provided a benefit to the estate through the services described above, all

 of which were necessary to provide a reasonable process for sexual abuse survivors to assert

 confidential claims against the Debtor, analyze the claims filed, analyze assets (including

 insurance, real property and property in which the Debtor may have an interest) available to pay

 claimants, and prepare for mediation of a global settlement of sexual abuse claims against the

 Debtor to memorialized in a plan of reorganization. All matters have undertaken in an effort to

 maximize value for creditors and in an efficient manner.




                                                  17
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 15 of 121
         WHEREFORE, PSZJ prays this Court to enter an Order (1) allowing interim

 compensation to PSZJ in the amount of $412,545.04 (which is comprised of fees in the amount

 of $402,065.00 plus 100% reimbursement of PSZJ’s expenses in the amount of $10,480.04 that

 PSZJ expended during the Compensation Period); (2) directing the Debtor to pay PSZJ the

 interim amount of $412,545.04; and (3) granting such other and further relief as the Court deems

 just and proper.

  Dated: November 26, 2019                       Respectfully submitted,

                                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                 By     /s/ Ilan D. Scharf
                                                        James I. Stang
                                                        10100 Santa Monica Blvd., 13th Floor
                                                        Los Angeles, CA 90067
                                                        Tel: 310-277-6910
                                                        Fax: 310-201-0760
                                                        jstang@pszjlaw.com

                                                            - and –

                                                        Ilan D. Scharf
                                                        780 Third Avenue, 34th Floor
                                                        New York, NY 10017
                                                        Tel: 212-561-7721
                                                        Fax: 212-561-7777
                                                        ischarf@pszjlaw.com

                                                        Counsel for the Official Committee of
                                                        Unsecured Creditors




                                                  18
 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 16 of 121
                                              EXHIBIT A




 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 17 of 121
                    SUMMARY OF TIME CHARGES AND HOURLY RATES
                      BY PROFESSIONAL AND PARAPROFESSIONAL

                                            Year
     Professional’s Name and Title         Admitted      Hours        Rate           Fees

   Stang, James I., Partner                     1980        21.00      $337.50        $7,087.50

   Stang, James I., Partner                     1980       192.60      $675.00      $130,005.00

   Pachulski, Isaac M., Partner                 1974          0.40     $675.00          $270.00

   Goldich, Stanley E., Partner                 1980          3.00     $675.00         $2,025.00

   Brown, Kenneth, Partner                      1981         3.00      $675.00        $2,025.00

   Davidson, Jeffrey H., Partner                1977          1.70     $675.00         $1,147.50

   Nasatir, Ian, Partner                        1983       104.10      $675.00       $70,267.50

   Scharf, Ilan D., Partner                     2001        36.00      $337.50       $12,150.00

   Scharf, Ilan D., Partner                     2001       240.90      $675.00      $162,270.00

   Fried, Joshua M., Partner                    1996         1.00      $675.00          $675.00

   Glazer, Gabriel I., Partner                  2006         5.10      $675.00        $3,442.50

   Mackle, Cia H., Of counsel                   2006          7.60     $650.00         $4,940.00
   Golden, Steven W., Associate                 2015         1.20      $575.00          $690.00

   Hinojosa, Diane, Paralegal                    N/A        33.80      $150.00        $5,070.00
    TOTAL                                                  651.40                   $402,065.00




 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 18 of 121
                                               EXHIBIT B
                                           (Billing Statements)




 DOCS_NY:39709.2 05066/002
Case 18-13027-t11            Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 19 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         January 01, 2019
JIS                                                                      Invoice 122014
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2018
               FEES                                                         $4,942.50
               EXPENSES                                                      $322.75
               TOTAL CURRENT CHARGES                                        $5,265.25

               TOTAL BALANCE DUE                                            $5,265.25




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 20 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     2
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122014
05066 - 00002                                                                                  January 01, 2019




  Summary of Services by Task Code
  Task Code            Description                                                     Hours                        Amount

 CA                    Case Administration [B110]                                       1.70                      $1,027.50

 GC                    General Creditors Comm. [B150]                                   5.50                      $3,712.50

 RP                    Retention of Prof. [B160]                                        0.30                        $202.50

                                                                                        7.50                       $4,942.50


  Summary of Services by Professional
  ID          Name                                      Title                   Rate            Hours               Amount

 IDS          Scharf, Ilan D.                           Partner               675.00             0.50              $337.50
 JIS          Stang, James I.                           Partner               675.00             4.30             $2,902.50
 KHB          Brown, Kenneth H.                         Partner               675.00             1.50             $1,012.50
 SWG          Golden, Steven W.                         Associate             575.00             1.20              $690.00
                                                                                                7.50               $4,942.50




   Case 18-13027-t11              Doc 283      Filed 11/27/19       Entered 11/27/19 10:39:48 Page 21 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     3
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122014
05066 - 00002                                                                                  January 01, 2019


 Summary of Expenses
 Description                                                                                                       Amount
Airport Parking                                                                                                     $43.00
Auto Travel Expense [E109]                                                                                          $23.02
Conference Call [E105]                                                                                              $37.63
Hotel Expense [E110]                                                                                               $172.85
Pacer - Court Research                                                                                                $7.30
Postage [E108]                                                                                                        $4.45
Reproduction/ Scan Copy                                                                                             $34.50
                                                                                                                   $322.75




                                                                                       Hours           Rate        Amount

  Case Administration [B110]
 12/19/2018    SWG       CA     Draft pro hac vice application,NOA, an retention        1.00        575.00         $575.00
                                application.
 12/19/2018    SWG       CA     Prepare bylaws.                                         0.20        575.00         $115.00
 12/28/2018    IDS       CA     Call with Debtor's counsel regarding case status and    0.50        675.00         $337.50
                                plan.

                                                                                        1.70                      $1,027.50

  General Creditors Comm. [B150]
 12/21/2018    JIS       GC     Email to Committee regarding status and bankruptcy      0.40        675.00         $270.00
                                articles.
 12/26/2018    JIS       GC     Telephone conference with Brad Hall and Levi            1.60        675.00        $1,080.00
                                Monagle regarding case issues.
 12/28/2018    JIS       GC     Telephone call with F. Elsaesser and other Debtors'     1.20        675.00         $810.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 22 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     4
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 122014
05066 - 00002                                                                                   January 01, 2019


                                                                                        Hours           Rate          Amount
                                counsel regarding bar date, confidentiality of
                                documents, AG contacts, pending projects and
                                insurance.
 12/28/2018   JIS      GC       Draft email to State Court Counsel on conference         0.80        675.00           $540.00
                                call with Debtor's bankruptcy counsel.
 12/28/2018   KHB      GC       Initial call with Committee.                             1.20        675.00           $810.00
 12/28/2018   KHB      GC       Emails from J. Stang re Committee call.                  0.20        675.00           $135.00
 12/28/2018   KHB      GC       Email from J. Stang re fraudulent transfer complaint.    0.10        675.00            $67.50

                                                                                         5.50                       $3,712.50

  Retention of Prof. [B160]
 12/21/2018   JIS      RP       Final review of employment application and forward       0.10        675.00            $67.50
                                to Committee for signature and return.
 12/26/2018   JIS      RP       Final review of employment application and prepare       0.20        675.00           $135.00
                                for filing.

                                                                                         0.30                         $202.50

  TOTAL SERVICES FOR THIS MATTER:                                                                                  $4,942.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 23 of 121
Pachulski Stang Ziehl & Jones LLP                                                      Page:     5
Archdiocese of Santa Fe O.C.C.                                                         Invoice 122014
05066 - 00002                                                                          January 01, 2019



 Expenses
12/18/2018   AP         LAX Airport, JIS                                                   43.00
12/18/2018   AT         Auto Travel Expense [E109] Uber Transportation Service,            11.96
                        JIS
12/18/2018   HT         Hotel Expense [E110] Hyatt Regency Albuquerque Hotel, 1          152.59
                        night, JIS
12/18/2018   HT         Hotel Expense [E110]Hyatt Regency Albuquerque Hotel,               20.26
                        working meal, JIS
12/19/2018   AT         Auto Travel Expense [E109] Uber Transportation Services,           11.06
                        JIS
12/19/2018   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
12/19/2018   RE2        SCAN/COPY ( 207 @0.10 PER PG)                                      20.70
12/19/2018   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
12/26/2018   PO         05066.00001 :Postage Charges for 12-26-18                           4.45
12/26/2018   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
12/26/2018   RE2        SCAN/COPY ( 100 @0.10 PER PG)                                      10.00
12/28/2018   CC         Conference Call [E105]AT&T Conference Call, JIS                    37.48
12/28/2018   CC         Conference Call [E105]AT&T Conference Call, JIS                     0.07
12/28/2018   CC         Conference Call [E105]AT&T Conference Call, JIS                     0.08

12/31/2018   PAC        Pacer - Court Research                                              7.30
   Total Expenses for this Matter                                                     $322.75




   Case 18-13027-t11           Doc 283      Filed 11/27/19       Entered 11/27/19 10:39:48 Page 24 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     6
Archdiocese of Santa Fe O.C.C.                                                            Invoice 122014
05066 - 00002                                                                             January 01, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        12/31/2018

Total Fees                                                                                              $4,942.50

Total Expenses                                                                                               322.75

Total Due on Current Invoice                                                                            $5,265.25

  Outstanding Balance from prior invoices as of        01/01/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due



             Total Amount Due on Current and Prior Invoices:                                            $5,265.25




   Case 18-13027-t11          Doc 283        Filed 11/27/19    Entered 11/27/19 10:39:48 Page 25 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         January 31, 2019
JIS                                                                      Invoice 122274
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2019
               FEES                                                        $58,605.00
               EXPENSES                                                     $1,970.37
               TOTAL CURRENT CHARGES                                       $60,575.37

               BALANCE FORWARD                                            $138,178.92
               A/R Adjustments                                            -$60,222.87
               TOTAL BALANCE DUE                                          $138,531.42




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 26 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:     2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 122274
05066 - 00002                                                                      January 31, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours               Amount

 GIG        Glazer, Gabriel I.                     Partner             675.00        3.10             $2,092.50

 IAWN       Nasatir, Iain A. W.                    Partner             675.00        2.20             $1,485.00

                                                                                    16.00             $5,400.00
 IDS        Scharf, Ilan D.                        Partner             337.50
                                                                                    36.80         $24,840.00
 IDS        Scharf, Ilan D.                        Partner             675.00
                                                                                     1.50             $1,162.50
 IDS        Scharf, Ilan D.                        Partner             775.00
                                                                                     9.00             $3,037.50
 JIS        Stang, James I.                        Partner             337.50
                                                                                    29.40         $19,845.00
 JIS        Stang, James I.                        Partner             675.00
                                                                                     1.10              $742.50
 KHB        Brown, Kenneth H.                      Partner             675.00
                                                                                   99.10              $58,605.00




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 27 of 121
Pachulski Stang Ziehl & Jones LLP                                                        Page:     3
Archdiocese of Santa Fe O.C.C.                                                           Invoice 122274
05066 - 00002                                                                            January 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                                  Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                                18.80                      $12,690.00

 CA                 Case Administration [B110]                                    0.40                        $270.00

 CO                 Claims Admin/Objections[B310]                                 8.40                       $5,670.00

 EB                 Employee Benefit/Pension-B220                                 2.70                       $1,822.50

 FF                 Financial Filings [B110]                                      0.30                        $202.50

 FN                 Financing [B230]                                              2.60                       $1,755.00

 GC                 General Creditors Comm. [B150]                               13.30                       $8,977.50

 IC                 Insurance Coverage                                            3.20                       $2,160.00

 LN                 Litigation (Non-Bankruptcy)                                   1.00                        $675.00

 MC                 Meeting of Creditors [B150]                                  22.90                      $15,607.50

 SL                 Stay Litigation [B140]                                        0.50                        $337.50

 TR                 Travel                                                       25.00                       $8,437.50

                                                                                         99.10              $58,605.00




      Case 18-13027-t11       Doc 283          Filed 11/27/19   Entered 11/27/19 10:39:48 Page 28 of 121
Pachulski Stang Ziehl & Jones LLP                                              Page:     4
Archdiocese of Santa Fe O.C.C.                                                 Invoice 122274
05066 - 00002                                                                  January 31, 2019


  Summary of Expenses
  Description                                                                                       Amount
Air Fare [E110]                                                                             $512.30
Airport Parking                                                                              $65.00
Auto Travel Expense [E109]                                                                   $48.24
Conference Call [E105]                                                                      $235.25
CourtLink                                                                                    $69.48
Hotel Expense [E110]                                                                        $387.15
Pacer - Court Research                                                                        $6.90

Postage [E108]                                                                                $2.35
Reproduction Expense [E101]                                                                   $3.00
Reproduction/ Scan Copy                                                                       $6.20
Travel Expense [E110]                                                                       $206.02
Transcript [E116]                                                                           $428.48

                                                                                                  $1,970.37




   Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 29 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122274
05066 - 00002                                                                                  January 31, 2019


                                                                                       Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 01/02/2019   JIS      AA       Review deposition of Hucmala (property manager).        0.90        675.00         $607.50
 01/02/2019   JIS      AA       Review of financial documents, including property       1.30        675.00         $877.50
                                lists and 2017 redacted financial statement.
 01/02/2019   GIG      AA       Emails with J. Stang re financial statements.           0.10        675.00          $67.50
 01/03/2019   JIS      AA       Review and high level edit of discovery request.        0.30        675.00         $202.50
 01/03/2019   IDS      AA       Review petition; first day pleadings; schedules         2.40        675.00        $1,620.00
 01/03/2019   GIG      AA       Review financial statements, notes re swap              0.80        675.00         $540.00
                                agreement description
 01/03/2019   GIG      AA       Consider swap agreement accounting, prepare             2.00        675.00        $1,350.00
                                summary of same
 01/04/2019   GIG      AA       Confer with J. Stang re swap agreement accounting       0.20        675.00         $135.00
 01/05/2019   KHB      AA       Email to J. Stang re 544(a)(3) issues.                  0.30        675.00         $202.50
 01/05/2019   KHB      AA       Review financial statement re Parish interests.         0.30        675.00         $202.50
 01/05/2019   KHB      AA       Review email from J. Stang re document request re       0.10        675.00          $67.50
                                insurance coverage.
 01/05/2019   IDS      AA       Review email from Committee member regarding            0.40        675.00         $270.00
                                property and respond regarding same
 01/07/2019   IDS      AA       Review financial statements; email to James I. Stang    2.20        675.00        $1,485.00
                                regarding same
 01/17/2019   JIS      AA       Review 341 transcript and prepare initial list of       2.80        675.00        $1,890.00
                                follow up requests.
 01/17/2019   JIS      AA       Finalize document request.                              0.70        675.00         $472.50
 01/18/2019   JIS      AA       Review of John Daniel deposition dated July 12,         0.90        675.00         $607.50
                                2018.
 01/21/2019   JIS      AA       Review and revise second document request to            0.50        675.00         $337.50
                                Debtor.
 01/22/2019   IDS      AA       Email to James I. Stang regarding MOR                   0.80        675.00         $540.00
 01/22/2019   IDS      AA       Telephone conference with James I. Stang regarding      0.30        675.00         $202.50
                                MOR
 01/22/2019   IDS      AA       Email to Debtor regarding MOR                           0.70        675.00         $472.50
 01/23/2019   JIS      AA       Review C. Montoya request regarding document            0.20        675.00         $135.00
                                production; telephone conference with B. Hall
                                regarding same and email to C. Montoya.
 01/25/2019   KHB      AA       Email from J. Stang re document requests to Debtor.     0.10        675.00          $67.50
 01/30/2019   JIS      AA       Telephone conference with Bruce Anderson                0.50        675.00         $337.50
                                regarding document production status.



   Case 18-13027-t11          Doc 283        Filed 11/27/19         Entered 11/27/19 10:39:48 Page 30 of 121
Pachulski Stang Ziehl & Jones LLP                                                            Page:     6
Archdiocese of Santa Fe O.C.C.                                                               Invoice 122274
05066 - 00002                                                                                January 31, 2019


                                                                                      18.80                     $12,690.00

  Case Administration [B110]
 01/16/2019   IDS      CA       Draft PSZJ task list.                                 0.40        675.00          $270.00

                                                                                       0.40                       $270.00

  Claims Admin/Objections[B310]
 01/07/2019   JIS      CO       Review additional questions for proof of claim.       0.20        675.00          $135.00
 01/08/2019   IDS      CO       Review interrogatory form from case                   0.80        675.00          $540.00
 01/14/2019   IDS      CO       Telephone conference with Jim Stang regarding bar     0.20        675.00          $135.00
                                date.
 01/14/2019   IDS      CO       Work on abuse POC form.                               0.40        675.00          $270.00
 01/14/2019   IDS      CO       Revise abuse POC form.                                0.40        675.00          $270.00
 01/15/2019   IDS      CO       Revise POC for abuse claims.                          0.60        675.00          $405.00
 01/16/2019   JIS      CO       Conference call with Debtor regarding bar date        0.50        675.00          $337.50
                                motion.
 01/16/2019   JIS      CO       Review draft proof of claim and forward to State      0.20        675.00          $135.00
                                Court Counsel for comment.
 01/16/2019   IDS      CO       Telephone conference with Debtor's counsel            0.50        675.00          $337.50
                                regarding POC and bar date.
 01/16/2019   IDS      CO       Finalize draft POC.                                   0.40        675.00          $270.00
 01/16/2019   IDS      CO       Telephone conference with Jim Stang regarding         0.20        675.00          $135.00
                                POC.
 01/21/2019   JIS      CO       Finalize proof of claim form and circulate to State   0.30        675.00          $202.50
                                Court Counsel.
 01/23/2019   IDS      CO       Email to Committee regarding POC form.                0.20        675.00          $135.00
 01/23/2019   IDS      CO       Prepare for Committee call; review agenda and         0.40        675.00          $270.00
                                attachments.
 01/24/2019   JIS      CO       Email to Committee regarding meeting and              0.10        675.00           $67.50
                                document production.
 01/25/2019   IDS      CO       Revise bar date motion                                1.80        675.00        $1,215.00
 01/28/2019   IDS      CO       Revise bar date motion                                1.20        675.00          $810.00

                                                                                       8.40                      $5,670.00

  Employee Benefit/Pension-B220
 01/17/2019   KHB      EB       Confer with J. Stang re RFRA issues on connection     0.20        675.00          $135.00
                                with pension payments.
 01/18/2019   JIS      EB       Review self insurance application and revise draft    0.80        675.00          $540.00




   Case 18-13027-t11          Doc 283        Filed 11/27/19        Entered 11/27/19 10:39:48 Page 31 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 122274
05066 - 00002                                                                                   January 31, 2019


                                                                                        Hours           Rate        Amount
                                email regarding objections and email to State Court
                                Counsel regarding same.
 01/18/2019   IDS      EB       Review workers comp motion (.8); email to James I.       1.20        675.00         $810.00
                                Stang regarding same (.4)
 01/23/2019   IDS      EB       Review email from Debtor regarding workers com           0.50        675.00         $337.50
                                motion and debtor response.

                                                                                         2.70                      $1,822.50

  Financial Filings [B110]
 01/22/2019   JIS      FF       Telephone conference with I. Scharf regarding first      0.30        675.00         $202.50
                                MOR and set of questions.

                                                                                         0.30                       $202.50

  Financing [B230]
 01/07/2019   IDS      FN       Review cash collateral stipulation                       0.80        675.00         $540.00
 01/07/2019   IDS      FN       Email to James I. Stang regarding cash collateral        0.40        675.00         $270.00
                                stipulation
 01/21/2019   IDS      FN       Review MOR                                               1.40        675.00         $945.00

                                                                                         2.60                      $1,755.00

  General Creditors Comm. [B150]
 01/02/2019   JIS      GC       Telephone conference with Levi Monagle regarding         0.20        675.00         $135.00
                                agenda for Committee call.
 01/02/2019   IDS      GC       Committee call regarding bar date, 341 meeting and       1.40        675.00         $945.00
                                other case issues.
 01/02/2019   IDS      GC       Prepare for committee call; prepare agenda for same.     0.20        675.00         $135.00
 01/02/2019   IDS      GC       Email to Committee regarding call.                       0.20        675.00         $135.00
 01/02/2019   IDS      GC       Telephone conference with Jim Stang regarding            0.20        675.00         $135.00
                                Committee call.
 01/03/2019   JIS      GC       Call from media regarding bankruptcy concepts            0.50        675.00         $337.50
                                applicable to case.
 01/07/2019   JIS      GC       Conference call with F. E;saesser and B. Anderson        1.00        675.00         $675.00
                                regarding 341 meeting, schedules, bar date.
 01/07/2019   IDS      GC       Email to Committee regarding in-person meeting           0.20        675.00         $135.00
 01/08/2019   IDS      GC       Prepare for in-person committee meeting                  1.00        675.00         $675.00
 01/10/2019   IDS      GC       Meet with F. Elsaesser regarding general case issues.    1.00        675.00         $675.00
 01/10/2019   IDS      GC       Meet with SCC regarding post - 341 Meeting issues.       1.00        675.00         $675.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19           Entered 11/27/19 10:39:48 Page 32 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122274
05066 - 00002                                                                                  January 31, 2019


                                                                                       Hours           Rate        Amount
 01/11/2019   JIS      GC       Telephone conference with Albuquerque Journal           0.50        675.00         $337.50
                                regarding 341 meeting.
 01/16/2019   IDS      GC       Call with Committee regarding 341 Meeting, bar          1.00        675.00         $675.00
                                date and other issues.
 01/17/2019   JIS      GC       Committee meeting.                                      1.00        675.00         $675.00
 01/17/2019   JIS      GC       Telephone conference with Brad Hall and L.              0.90        675.00         $607.50
                                Monagle regarding bar date, removal of state court
                                actions, stay relief and Plan classification.
 01/22/2019   JIS      GC       Prepare agenda and accompanying materials for           0.20        675.00         $135.00
                                Committee meeting (1/23/19).
 01/23/2019   JIS      GC       Creditors Committee meeting.                            1.00        675.00         $675.00
 01/28/2019   JIS      GC       Draft proposed agenda and forward to Committee.         0.10        675.00          $67.50
 01/30/2019   JIS      GC       Committee meeting.                                      0.70        675.00         $472.50
 01/30/2019   IDS      GC       Committee meeting                                       1.00        675.00         $675.00

                                                                                       13.30                      $8,977.50

  Insurance Coverage
 01/03/2019   IAWN IC           Review insurance requests, analyze (.7), exchange       1.00        675.00         $675.00
                                emails and telephone conferences with James I
                                Stang re same (.3)
 01/03/2019   JIS      IC       Telephone conference with I. Nasatir regarding          0.40        675.00         $270.00
                                insurance request from Debtor.
 01/03/2019   JIS      IC       Draft email to State Court Counsel regarding            0.40        675.00         $270.00
                                insurance document request.
 01/04/2019   JIS      IC       Review insurance request email and send to Debtor's     0.10        675.00          $67.50
                                counsel.
 01/30/2019   IAWN IC           Office conference with James I Stang re coverage        1.20        675.00         $810.00
                                issues (.3), review coverage map (.1), exchange
                                emails and office conferences with James I Stang re
                                discovery re loss runs (.3), review email from James
                                I Stang re Catholic Mutual structure/piercing,
                                analyze and respond re same. (.5)
 01/30/2019   JIS      IC       Office conference with I. Nasatir regarding "claims     0.10        675.00          $67.50
                                run" and CM structure.

                                                                                        3.20                      $2,160.00

  Litigation (Non-Bankruptcy)
 01/23/2019   JIS      LN       Telephone conference with T. Walker regarding           0.60        675.00         $405.00
                                removal (.3); email to State Court Counsel regarding




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 33 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 122274
05066 - 00002                                                                                   January 31, 2019


                                                                                        Hours           Rate         Amount
                                removal and alternatives (.3).
 01/23/2019   JIS      LN       Review and respond to email regarding removal of         0.30        675.00          $202.50
                                claims against third party defendants.
 01/23/2019   KHB      LN       Email from J. Stang re remand issues.                    0.10        675.00           $67.50

                                                                                         1.00                        $675.00

  Meeting of Creditors [B150]
 01/04/2019   JIS      MC       Telephone conference with I. Scharf Review               0.20        675.00          $135.00
                                regarding issues related to 341(a) meeting questions.
 01/04/2019   JIS      MC       Review schedules for 341 meeting and email to I.         1.80        675.00        $1,215.00
                                Scharf regarding same and review issues related to
                                BFP status for estate.
 01/04/2019   IDS      MC       Telephone conference with James I. Stang regarding       0.40        675.00          $270.00
                                341 meeting
 01/04/2019   IDS      MC       Email to Committee regarding 341 meeting                 0.40        675.00          $270.00
 01/04/2019   IDS      MC       Prepare questions for 341 meeting                        1.80        675.00        $1,215.00
 01/07/2019   JIS      MC       Review/revise 341a questions.                            0.90        675.00          $607.50
 01/07/2019   IDS      MC       Continue drafting questions for 341 meeting              1.80        675.00        $1,215.00
 01/07/2019   IDS      MC       Telephone conference with James I. Stang regarding       0.40        675.00          $270.00
                                341 meeting
 01/07/2019   IDS      MC       Email to UST regarding 341 meeting                       0.20        675.00          $135.00
 01/10/2019   JIS      MC       Breakfast with F. Elsaesser regarding case (1.5);        7.50        675.00        $5,062.50
                                review and revise 341(a) questions (1.5); meeting
                                with Committee members regarding 341 meeting
                                (1.5); attend 341 meeting (3.0).
 01/10/2019   IDS      MC       Attend 341 Meeting.                                      3.00        675.00        $2,025.00
 01/10/2019   IDS      MC       Meet with Committee to prepare for 341 Meeting.          1.50        675.00        $1,012.50
 01/10/2019   IDS      MC       Meet with Jim Stang to prepare for 341 Meeting.          1.50        675.00        $1,012.50
 01/10/2019   IDS      MC       Meet with J. Stang and F. Elsaesser to prepare for       1.50        775.00        $1,162.50
                                341.

                                                                                        22.90                      $15,607.50

  Stay Litigation [B140]
 01/22/2019   JIS      SL       Review Romero stay relief motion.                        0.50        675.00          $337.50

                                                                                         0.50                        $337.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 34 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:    10
Archdiocese of Santa Fe O.C.C.                                                            Invoice 122274
05066 - 00002                                                                             January 31, 2019


                                                                                  Hours           Rate        Amount

  Travel
 01/09/2019   JIS      TR       Travel from Los Angeles to Albuquerque for 341     5.00        337.50        $1,687.50
                                meeting. (Billed at 1/2 rate)
 01/09/2019   IDS      TR       Travel from Washington, DC to New Mexico.          8.00        337.50        $2,700.00
                                (Billed at 1/2 rate)
 01/10/2019   JIS      TR       Travel from Albuquerque to Los Angeles from 341    4.00        337.50        $1,350.00
                                meeting. (Billed at 1/2 rate)
 01/11/2019   IDS      TR       Travel from New Mexico to New York. (Billed at     8.00        337.50        $2,700.00
                                1/2 rate)

                                                                                  25.00                      $8,437.50

  TOTAL SERVICES FOR THIS MATTER:                                                                        $58,605.00




   Case 18-13027-t11          Doc 283      Filed 11/27/19       Entered 11/27/19 10:39:48 Page 35 of 121
Pachulski Stang Ziehl & Jones LLP                                                      Page:    11
Archdiocese of Santa Fe O.C.C.                                                         Invoice 122274
05066 - 00002                                                                          January 31, 2019



 Expenses

 01/02/2019   CC         Conference Call [E105] Loopup- JIS                                 0.14


 01/02/2019   CC         Conference Call [E105] Loopup- JIS                                 0.14


 01/02/2019   CC         Conference Call [E105] Loopup- JIS                                98.51


 01/03/2019   TE         Travel Expense [E110] Travel Agency Fee, JIS                      50.00


 01/04/2019   AF         Air Fare [E110] American Airlines, Tkt 00172359670663,          512.30
                         Albuquerque/LA, JIS


 01/04/2019   PO         05066.00001 :Postage Charges for 01-04-19                          2.35


 01/04/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                        0.50


 01/07/2019   CC         Conference Call [E105] AT&T Conference Call, IDS                   8.81


 01/07/2019   RE         ( 15 @0.20 PER PG)                                                 3.00


 01/08/2019   CL         05066.00001 CourtLink charges for 01-08-19                        69.48


 01/09/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                       1.60


 01/10/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,           11.88
                         JIS


 01/11/2019   AP         LAX Airport Parking , JIS                                         65.00


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,            7.35
                         IDS


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,            7.45
                         IDS


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,            5.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19       Entered 11/27/19 10:39:48 Page 36 of 121
Pachulski Stang Ziehl & Jones LLP                                                        Page:    12
Archdiocese of Santa Fe O.C.C.                                                           Invoice 122274
05066 - 00002                                                                            January 31, 2019

                         IDS


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,              3.00
                         IDS


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,              2.00
                         JIS


 01/11/2019   AT         Auto Travel Expense [E109] Uber Transportation Service,             11.56
                         JIS


 01/11/2019   HT         Hotel Expense [E110] DoubleTree hotel, Albuquerque, 1              202.67
                         night, IDS


 01/11/2019   HT         Hotel Expense [E110] Andaluz Hotel, 1 night, JIS                   184.48


 01/16/2019   CC         Conference Call [E105] Loopup- JIS                                  45.84


 01/16/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10


 01/16/2019   TR         Transcript [E116] Kendra Tellez Court Reporting, Inc., Inv.        428.48
                         19-00047, JIS


 01/17/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                         3.10


 01/22/2019   TE         Travel Expense [E110] Carlos Montoya, mileage to creditors         156.02
                         meeting in Alburquerque, JIS


 01/23/2019   CC         Conference Call [E105] Loopup- JIS                                  46.27


 01/23/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                          0.70


 01/23/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20


 01/30/2019   CC         Conference Call [E105] Loopup- JIS                                  35.54


 01/31/2019   PAC        Pacer - Court Research                                               6.90

   Total Expenses for this Matter                                                      $1,970.37




   Case 18-13027-t11           Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 37 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:    13
Archdiocese of Santa Fe O.C.C.                                                            Invoice 122274
05066 - 00002                                                                             January 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        01/31/2019

Total Fees                                                                                             $58,605.00

Total Expenses                                                                                               1,970.37

Total Due on Current Invoice                                                                           $60,575.37

  Outstanding Balance from prior invoices as of        01/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                      $5,265.25

 122027                   02/28/2019                $30,157.50             $277.50                     $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                    $42,255.80

             Total Amount Due on Current and Prior Invoices:                                          $138,531.42




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 38 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         February 28, 2019
JIS                                                                      Invoice 122027
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 02/28/2019
               FEES                                                        $30,157.50
               EXPENSES                                                      $277.50
               TOTAL CURRENT CHARGES                                       $30,435.00

               BALANCE FORWARD                                             $65,488.12
               TOTAL BALANCE DUE                                           $95,923.12




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 39 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     2
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122027
05066 - 00002                                                                                  February 28, 2019




  Summary of Services by Task Code
  Task Code             Description                                                    Hours                        Amount

 AA                     Asset Analysis/Recovery[B120]                                  26.00                   $15,712.50

 BL                     Bankruptcy Litigation [L430]                                    0.40                        $270.00

 CO                     Claims Admin/Objections[B310]                                   7.80                       $5,265.00

 FF                     Financial Filings [B110]                                        0.10                         $67.50

 GC                     General Creditors Comm. [B150]                                  9.40                       $6,345.00

 IC                     Insurance Coverage                                              2.90                       $1,957.50

 LN                     Litigation (Non-Bankruptcy)                                     0.80                        $540.00

                                                                                       47.40                   $30,157.50


  Summary of Services by Professional
  ID           Name                                       Title                 Rate            Hours               Amount

 DHH           Hinojosa, Diane H.                         Other               150.00             3.50              $525.00
 IAWN          Nasatir, Iain A. W.                        Partner             675.00             1.20              $810.00
 IDS           Scharf, Ilan D.                            Partner             675.00            13.80          $9,315.00
 JIS           Stang, James I.                            Partner             675.00            27.90         $18,832.50
 JMF           Fried, Joshua M.                           Partner             675.00             1.00              $675.00
                                                                                               47.40           $30,157.50
 Summary of Expenses
 Description                                                                                                        Amount
Pacer - Court Research                                                                                              $114.90
Reproduction Expense [E101]                                                                                         $162.60
                                                                                                                    $277.50




      Case 18-13027-t11              Doc 283       Filed 11/27/19   Entered 11/27/19 10:39:48 Page 40 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     3
Archdiocese of Santa Fe O.C.C.                                                                Invoice 122027
05066 - 00002                                                                                 February 28, 2019


                                                                                      Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 02/12/2019   JIS      AA       Call with Debtors' counsel regarding document          1.20        675.00          $810.00
                                production (.5) and initial review of Dropbox
                                production (.7).
 02/13/2019   JIS      AA       Review of 2 years minutes.                             2.20        675.00         $1,485.00
 02/14/2019   JIS      AA       Review of minutes of Finance Committee.                0.60        675.00          $405.00
 02/14/2019   DHH      AA       Review Archdiocese of Santa Fe Finance Council         2.00        150.00          $300.00
                                Minutes (2009 - 2018).
 02/15/2019   JIS      AA       Review of all finance council committee minutes.       2.80        675.00         $1,890.00
 02/15/2019   DHH      AA       Complete review of Archdiocese of Santa Fe             1.50        150.00          $225.00
                                Finance Council Minutes (2009 - 2018) and prepare
                                chart re missing Minutes.
 02/18/2019   JIS      AA       Draft third document production request.               2.10        675.00         $1,417.50
 02/19/2019   JIS      AA       Review emails from State Court Counsel regarding       0.60        675.00          $405.00
                                insurance confidentiality agreement; revise
                                confidentiality agreement.
 02/19/2019   JIS      AA       Review Dropbox materials-restricted funds materials    3.80        675.00         $2,565.00
                                and manuals.
 02/22/2019   JIS      AA       Complete review of first dropbox response to Doc.      2.80        675.00         $1,890.00
                                Request No. 2 and draft follow up
                                questions/requests.
 02/25/2019   JIS      AA       Conference call with F. Elsaesser, B/ Hall and L.      0.80        675.00          $540.00
                                Monagle regarding third production request.
 02/25/2019   JIS      AA       Review/revise confidentiality agreement as to          0.20        675.00          $135.00
                                Informal Discovery and forward to Debtor's counsel.
 02/25/2019   IDS      AA       Review Finance Committee minutes (2009)                1.00        675.00          $675.00
 02/25/2019   IDS      AA       Update investigation notes                              0.80       675.00          $540.00
 02/26/2019   JIS      AA       Email to Debtor's counsel regarding status of          0.10        675.00           $67.50
                                confidentiality agreement on insurance matters.
 02/26/2019   JIS      AA       Review insurance confidentiality agreement.            0.20        675.00          $135.00
 02/27/2019   IDS      AA       Review finance committee minutes                       1.80        675.00         $1,215.00
 02/28/2019   JIS      AA       Emails regarding confidentiality stipulations.         0.20        675.00          $135.00
 02/28/2019   IDS      AA       Review debtor discovery                                1.30        675.00          $877.50

                                                                                      26.00                   $15,712.50

  Bankruptcy Litigation [L430]
 02/26/2019   IDS      BL       Brief review Paickattu complaint                        0.40       675.00          $270.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 41 of 121
Pachulski Stang Ziehl & Jones LLP                                                        Page:     4
Archdiocese of Santa Fe O.C.C.                                                           Invoice 122027
05066 - 00002                                                                            February 28, 2019


                                                                                      0.40                    $270.00

  Claims Admin/Objections[B310]
 02/01/2019   IDS      CO       Review filed bar date motion.                         0.60    675.00          $405.00
 02/01/2019   IDS      CO       Email to Committee regarding bar date motion.         0.20    675.00          $135.00
 02/13/2019   JIS      CO       Telephone conference with State Court Counsel         0.40    675.00          $270.00
                                regarding bar date issues and mediation.
 02/21/2019   IDS      CO       Review Gebhard comments to POC Form                   0.40    675.00          $270.00
 02/22/2019   JIS      CO       Review Proof of Claim confidentiality agreement       0.50    675.00          $337.50
                                and revised Proof of Claim.
 02/22/2019   IDS      CO       Review revised confi agreement                        0.40    675.00          $270.00
 02/22/2019   IDS      CO       Email to R. Anderson regarding Confi and POC          0.20    675.00          $135.00
                                Form
 02/22/2019   IDS      CO       Telephone conference with James I. Stang regarding    0.40    675.00          $270.00
                                revised POC and Confi Forms
 02/25/2019   IDS      CO       Telephone conference with B. Gebhart regarding        0.40    675.00          $270.00
                                POC Form
 02/25/2019   IDS      CO       Telephone conference with James I. Stang regarding    0.20    675.00          $135.00
                                bar date Form
 02/26/2019   JIS      CO       Review I.Scharf comments to bar date order and        0.20    675.00          $135.00
                                related notices.
 02/26/2019   JIS      CO       Telephone conference with State Court Counsel         0.20    675.00          $135.00
                                regarding bar date proof of claim form.
 02/26/2019   IDS      CO       Telephone conference with B. Anderson regarding       0.20    675.00          $135.00
                                POC Forms
 02/26/2019   IDS      CO       Review and revise proposed bar date Order             0.60    675.00          $405.00
 02/26/2019   IDS      CO       Review POC Form and notices; revise same              1.80    675.00         $1,215.00
 02/28/2019   IDS      CO       Revise bar date package                               0.70    675.00          $472.50
 02/28/2019   IDS      CO       Telephone conference with B. Anderson regarding       0.20    675.00          $135.00
                                Doe objection
 02/28/2019   IDS      CO       Review Doe objection to bar date                      0.20    675.00          $135.00

                                                                                      7.80                   $5,265.00

  Financial Filings [B110]
 02/19/2019   JIS      FF       Review notice of amendment of SOAL and SOFA           0.10    675.00           $67.50
                                and email to debtor re same.

                                                                                      0.10                     $67.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 42 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Archdiocese of Santa Fe O.C.C.                                                                Invoice 122027
05066 - 00002                                                                                 February 28, 2019


                                                                                      Hours           Rate         Amount

  General Creditors Comm. [B150]
 02/01/2019   JIS      GC       Telephone conference with C. Lujan regarding           0.20        675.00          $135.00
                                Chavez criminal fees; telephone conference with B.
                                Anderson regarding same and follow up email.
 02/13/2019   JIS      GC       Committee meeting.                                     0.70        675.00          $472.50
 02/14/2019   JIS      GC       Call with certain counsel regarding facts of case.     0.80        675.00          $540.00
 02/14/2019   IDS      GC       Committee call regarding bar date and discovery.       1.00        675.00          $675.00
 02/20/2019   JIS      GC       Conference call with Debtor's counsel regarding        1.00        675.00          $675.00
                                removal, doc production, mediation, etc.
 02/20/2019   JIS      GC       Telephone conference with State Court Counsel          1.00        675.00          $675.00
                                regarding conference call with Debtor.
 02/20/2019   JIS      GC       Email to Committee regarding status in lieu of         0.60        675.00          $405.00
                                meeting.
 02/26/2019   JIS      GC       Call with State Court Counsel regarding mediation,     0.80        675.00          $540.00
                                stay issues.
 02/27/2019   JIS      GC       Conference call with State Court Counsel regarding     1.30        675.00          $877.50
                                mediation, stay, confidentiality agreement.
 02/27/2019   JIS      GC       Committee meeting.                                     1.00        675.00          $675.00
 02/27/2019   IDS      GC       Committee call                                         1.00        675.00          $675.00

                                                                                       9.40                       $6,345.00

  Insurance Coverage
 02/14/2019   IAWN IC           Review James I Stang letter from committee to          0.20        675.00          $135.00
                                debtor re insurance information, and related emails
 02/14/2019   IAWN IC           Review and analyze confidentiality agreement,          0.70        675.00          $472.50
                                comment re same to James I Stang
 02/14/2019   JIS      IC       Review/revise insurance confidentiality agreement.     0.70        675.00          $472.50
 02/19/2019   IAWN IC           Review James I Stang email re confidentiality          0.10        675.00           $67.50
                                agreement
 02/21/2019   JMF      IC       Review and edit confidentiality agreement.             1.00        675.00          $675.00
 02/26/2019   IAWN IC           Review James I Stang email re confidentiality          0.10        675.00           $67.50
                                agreement
 02/28/2019   IAWN IC           Review James I Stang email re confidentiality          0.10        675.00           $67.50
                                agreement

                                                                                       2.90                       $1,957.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 43 of 121
Pachulski Stang Ziehl & Jones LLP                                                           Page:     6
Archdiocese of Santa Fe O.C.C.                                                              Invoice 122027
05066 - 00002                                                                               February 28, 2019


                                                                                    Hours           Rate        Amount

  Litigation (Non-Bankruptcy)
 02/13/2019   JIS      LN       Email to State Court Counsel regarding removal of    0.20        675.00         $135.00
                                state court actions.
 02/20/2019   JIS      LN       Draft email to State Court Counsel regarding         0.60        675.00         $405.00
                                removal issues.

                                                                                     0.80                       $540.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $30,157.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 44 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:     7
Archdiocese of Santa Fe O.C.C.                                                     Invoice 122027
05066 - 00002                                                                      February 28, 2019



 Expenses
02/15/2019   RE         ( 199 @0.20 PER PG)                                           39.80
02/15/2019   RE         ( 406 @0.20 PER PG)                                           81.20
02/15/2019   RE         ( 205 @0.20 PER PG)                                           41.00
02/19/2019   RE         ( 3 @0.20 PER PG)                                               0.60
02/28/2019   PAC        Pacer - Court Research                                       114.90

   Total Expenses for this Matter                                                 $277.50




   Case 18-13027-t11           Doc 283      Filed 11/27/19   Entered 11/27/19 10:39:48 Page 45 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     8
Archdiocese of Santa Fe O.C.C.                                                            Invoice 122027
05066 - 00002                                                                             February 28, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        02/28/2019

Total Fees                                                                                             $30,157.50

Total Expenses                                                                                                277.50

Total Due on Current Invoice                                                                           $30,435.00

  Outstanding Balance from prior invoices as of        02/28/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                      $5,265.25

 122016                   01/31/2019                $58,252.50            $1,970.37                    $60,222.87

             Total Amount Due on Current and Prior Invoices:                                           $95,923.12




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 46 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         March 31, 2019
JIS                                                                      Invoice 122029
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 03/31/2019
               FEES                                                        $42,255.00
               EXPENSES                                                         $0.80
               TOTAL CURRENT CHARGES                                       $42,255.80

               BALANCE FORWARD                                             $95,923.12
               TOTAL BALANCE DUE                                          $138,178.92




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 47 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     2
Archdiocese of Santa Fe O.C.C.                                                                Invoice 122029
05066 - 00002                                                                                 March 31, 2019




  Summary of Services by Task Code
  Task Code             Description                                                   Hours                       Amount

                                                                                       0.70                       $472.50

 AA                     Asset Analysis/Recovery[B120]                                 12.10                      $8,167.50

 BL                     Bankruptcy Litigation [L430]                                   1.30                       $877.50

 CO                     Claims Admin/Objections[B310]                                  5.70                      $3,847.50

 GC                     General Creditors Comm. [B150]                                11.50                      $7,762.50

 HE                     Hearing                                                        2.60                      $1,755.00

 IC                     Insurance Coverage                                            21.00                    $14,175.00

 PD                     Plan & Disclosure Stmt. [B320]                                 0.80                       $540.00

 SL                     Stay Litigation [B140]                                         6.90                      $4,657.50

                                                                                      62.60                     $42,255.00


  Summary of Services by Professional
  ID           Name                                      Title                 Rate            Hours              Amount

 IAWN          Nasatir, Iain A. W.                       Partner             675.00            19.30           $13,027.50
 IDS           Scharf, Ilan D.                           Partner             675.00            30.20           $20,385.00
 JIS           Stang, James I.                           Partner             675.00            13.10            $8,842.50
                                                                                              62.60             $42,255.00
 Summary of Expenses
 Description                                                                                                      Amount
Reproduction/ Scan Copy                                                                                              $0.80
                                                                                                                    $0.80




      Case 18-13027-t11              Doc 283     Filed 11/27/19    Entered 11/27/19 10:39:48 Page 48 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     3
Archdiocese of Santa Fe O.C.C.                                                                Invoice 122029
05066 - 00002                                                                                 March 31, 2019


                                                                                      Hours           Rate      Amount



 03/25/2019   IDS               Email to James Stang regarding SHF claim.              0.40       675.00        $270.00
 03/25/2019   IDS               Email to SCC regarding SHF claim.                      0.30       675.00        $202.50

                                                                                       0.70                     $472.50

  Asset Analysis/Recovery[B120]
 03/05/2019   JIS      AA       Telephone conference with B. Hall regarding            0.40       675.00        $270.00
                                document production.
 03/05/2019   IDS      AA       Review document requests.                              0.40       675.00        $270.00
 03/05/2019   IDS      AA       Continue review of minutes; update discovery notes.    1.40       675.00        $945.00
 03/08/2019   IDS      AA       Continue asset analysis reviewing debtor documents.    1.40       675.00        $945.00
 03/12/2019   JIS      AA       Review revise and send confidentiality agreement.      0.40       675.00        $270.00
 03/13/2019   IDS      AA       Review documents from debtor.                          1.70       675.00       $1,147.50
 03/14/2019   IDS      AA       Complete review of minutes produced by debtor.         2.50       675.00       $1,687.50
 03/18/2019   JIS      AA       Revisions to confidentiality agreement.                0.50       675.00        $337.50
 03/21/2019   IDS      AA       Finish reviewing documents produced by ADSF.           3.40       675.00       $2,295.00

                                                                                      12.10                    $8,167.50

  Bankruptcy Litigation [L430]
 03/04/2019   IDS      BL       Telephone conference with counsel for JW               0.30       675.00        $202.50
                                regarding stay.
 03/04/2019   IDS      BL       Telephone conference with Jim Stang regarding          0.20       675.00        $135.00
                                Paickatta complaint.
 03/28/2019   IDS      BL       Telephone call with Bruce regarding bar date;          0.80       675.00        $540.00
                                litigation; discovery.

                                                                                       1.30                     $877.50

  Claims Admin/Objections[B310]
 03/13/2019   IDS      CO       Review revised bar date order.                         0.70       675.00        $472.50
 03/14/2019   IDS      CO       Review notice of Errata.                               0.20       675.00        $135.00
 03/19/2019   IDS      CO       Revise stipulation to correct claim form.              0.40       675.00        $270.00
 03/20/2019   IDS      CO       Review claims # 17.                                    0.30       675.00        $202.50
 03/20/2019   IDS      CO       Review and revise POC form.                            0.30       675.00        $202.50
 03/25/2019   IDS      CO       Review SHF claim.                                      0.70       675.00        $472.50




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 49 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     4
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122029
05066 - 00002                                                                                  March 31, 2019


                                                                                       Hours           Rate      Amount
 03/26/2019   IDS      CO       Review documents and legal standards regarding          2.40       675.00       $1,620.00
                                vicarious liability; respondea and superior; SHF
                                liability in New Mexico.
 03/27/2019   JIS      CO       Review emails and case law on indemnification and       0.70       675.00        $472.50
                                contribution under New Mexico law.

                                                                                        5.70                    $3,847.50

  General Creditors Comm. [B150]
 03/06/2019   JIS      GC       Telephone conferences regarding status of bylaws.       0.30       675.00        $202.50
 03/11/2019   IDS      GC       Email to Jim Stang regarding bylaws.                    0.10       675.00         $67.50
 03/11/2019   IDS      GC       Email to Committee regarding bylaws.                    0.10       675.00         $67.50
 03/11/2019   IDS      GC       Email to D. Hinojosa bylaws.                            0.10       675.00         $67.50
 03/18/2019   JIS      GC       Telephone conference with Bruce Anderson POC,           0.80       675.00        $540.00
                                document production, mediators.
 03/19/2019   JIS      GC       Call with B. Hall, L. Monagle, L. Ford regarding bar    1.10       675.00        $742.50
                                date, production of documents, confidentiality,
                                allocations.
 03/19/2019   JIS      GC       Review confidentiality agreement and draft agenda       0.30       675.00        $202.50
                                for 3/20 meeting.
 03/20/2019   JIS      GC       Review phone log for "800" number. and return two       0.20       675.00        $135.00
                                calls.
 03/20/2019   JIS      GC       Committee meeting: discovery, mediation, bar date       1.10       675.00        $742.50
                                and litigation update.
 03/20/2019   IDS      GC       Memo regarding pending motions.                         1.40       675.00        $945.00
 03/20/2019   IDS      GC       Attend committee call.                                  1.00       675.00        $675.00
 03/26/2019   JIS      GC       Telephone conference regarding bar date, discovery      0.80       675.00        $540.00
                                and mediation.
 03/26/2019   JIS      GC       Telephone conference with B. Anderson regarding         0.20       675.00        $135.00
                                discovery and mandatory reporting issues.
 03/27/2019   JIS      GC       Telephone conference with media regarding case          0.40       675.00        $270.00
                                status.
 03/27/2019   JIS      GC       Email to Committee regarding meeting.                   0.10       675.00         $67.50
 03/27/2019   JIS      GC       Telephone conference with Tamaki Group regarding        0.80       675.00        $540.00
                                case status.
 03/27/2019   JIS      GC       Telephone conference with Brad Hall regarding bar       0.80       675.00        $540.00
                                date and discovery issues.
 03/28/2019   JIS      GC       Telephone conference with Paul Linnenburger and         1.00       675.00        $675.00
                                KC Manierre regarding case status (bar date,




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 50 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122029
05066 - 00002                                                                                  March 31, 2019


                                                                                       Hours           Rate      Amount
                                mediation, discovery, confidentiality).
 03/28/2019   JIS      GC       Telephone conference with F. Elsaesser and B.           0.90       675.00        $607.50
                                Anderson regarding confidentiality and estate causes
                                of action.

                                                                                       11.50                    $7,762.50

  Hearing
 03/07/2019   IDS      HE       Prepare for hearing.                                    1.00       675.00        $675.00
 03/07/2019   IDS      HE       Attend hearing.                                         0.80       675.00        $540.00
 03/07/2019   IDS      HE       Review revised order.                                   0.20       675.00        $135.00
 03/07/2019   IDS      HE       Email memo to Committee regarding hearing and           0.40       675.00        $270.00
                                bar date.
 03/07/2019   IDS      HE       Telephone conference with Jim Stang regarding           0.20       675.00        $135.00
                                hearing and bar date.

                                                                                        2.60                    $1,755.00

  Insurance Coverage
 03/06/2019   IAWN IC           Review policies numbers and premiums and                1.30       675.00        $877.50
                                compare to list (1.2), exchange emails with Keane re
                                same (.1)
 03/12/2019   IAWN IC           Exchanged emails with James I Stang re settlement       0.10       675.00         $67.50
                                agreements
 03/13/2019   IAWN IC           Started review of settlement agreements                 2.00       675.00       $1,350.00
 03/14/2019   IAWN IC           Reviewed settlement agreements                           2.50      675.00       $1,687.50
 03/15/2019   IAWN IC           Office conference with James I Stang re settlement      0.60       675.00        $405.00
                                agreements and potential impacts
 03/16/2019   IAWN IC           Further office conference with James I Stang re         0.30       675.00        $202.50
                                settlement agreements and potential impacts
 03/16/2019   IAWN IC           Review emails from James I Stang re same                0.10       675.00         $67.50
 03/16/2019   JIS      IC       Conference with I, Nasatir regarding insurance          0.50       675.00        $337.50
                                settlements.
 03/18/2019   IAWN IC           Review James I Stang emails to Anderson re Murray       0.10       675.00         $67.50
 03/18/2019   JIS      IC       Office conference with I. Nasatir regarding the         0.20       675.00        $135.00
                                scope of settlement agreements.
 03/19/2019   IAWN IC           Worked on chart to demonstrate settlements' impact      2.60       675.00       $1,755.00
 03/20/2019   IAWN IC           Further revisions on chart, further review and          3.80       675.00       $2,565.00
                                analysis of settlement agreements' coverage of
                                occurrence and application to future claims, review




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 51 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 122029
05066 - 00002                                                                                  March 31, 2019


                                                                                       Hours           Rate       Amount
                                boiler, new case re channeling issues, forward same
                                to James I Stang
 03/22/2019   JIS      IC       Research regarding third party beneficiary status       1.00       675.00         $675.00
                                under insurance policies for analysis of settlement
                                agreements.
 03/25/2019   IAWN IC           Exchange emails with Murray re telephone call           0.10       675.00          $67.50
 03/26/2019   IAWN IC           Review and analyze third party rights v.v. insurance    2.50       675.00       $1,687.50
                                contracts under N.M. insurance law, case law and
                                treatises, review James I Stang emails re same
 03/27/2019   IAWN IC           Further revisions to settlement chart                   0.80       675.00         $540.00
 03/27/2019   IAWN IC           Prepare for call with Murray                            1.00       675.00         $675.00
 03/28/2019   IAWN IC           Telephone conference with Murray re settlements         0.60       675.00         $405.00
 03/28/2019   IAWN IC           Revise settlement chart                                 0.60       675.00         $405.00
 03/29/2019   IAWN IC           Drafted and sent email discussing telephone call        0.30       675.00         $202.50
                                with Murray to James I Stang, review James I Stang
                                response

                                                                                       21.00                    $14,175.00

  Plan & Disclosure Stmt. [B320]
 03/20/2019   IDS      PD       Emails with SCC regarding allocation plans.             0.80       675.00         $540.00

                                                                                        0.80                      $540.00

  Stay Litigation [B140]
 03/20/2019   JIS      SL       Review pending motions for stay relief/complaints.      0.60       675.00         $405.00
 03/20/2019   IDS      SL       Review pleadings regarding Father Paichattu stay        1.80       675.00       $1,215.00
                                relief and AVP.
 03/20/2019   IDS      SL       Review pleadings regarding C. Romero motion for         2.40       675.00       $1,620.00
                                stay relief.
 03/20/2019   IDS      SL       Review JW motion for stay relief.                       0.40       675.00         $270.00
 03/20/2019   IDS      SL       Review John Doe motion for stay relief and AVP.         1.20       675.00         $810.00
 03/27/2019   IDS      SL       Review state law (New Mexico) mandatory                 0.50       675.00         $337.50
                                reporting statutes.

                                                                                        6.90                     $4,657.50

  TOTAL SERVICES FOR THIS MATTER:                                                                             $42,255.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 52 of 121
Pachulski Stang Ziehl & Jones LLP                                               Page:     7
Archdiocese of Santa Fe O.C.C.                                                  Invoice 122029
05066 - 00002                                                                   March 31, 2019



 Expenses
03/07/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                 0.80
   Total Expenses for this Matter                                                $0.80




   Case 18-13027-t11          Doc 283    Filed 11/27/19   Entered 11/27/19 10:39:48 Page 53 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     8
Archdiocese of Santa Fe O.C.C.                                                            Invoice 122029
05066 - 00002                                                                             March 31, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        03/31/2019

Total Fees                                                                                            $42,255.00

Total Expenses                                                                                              0.80

Total Due on Current Invoice                                                                          $42,255.80

  Outstanding Balance from prior invoices as of        03/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                     $5,265.25

 122016                   01/31/2019                $58,252.50            $1,970.37                   $60,222.87

 122027                   02/28/2019                $30,157.50             $277.50                    $30,435.00

             Total Amount Due on Current and Prior Invoices:                                         $138,178.92




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 54 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         April 30, 2019
JIS                                                                      Invoice 123009
                                                                         Client    05066
                                                                         Matter    00002
                                                                                   JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 04/30/2019
               FEES                                                        $26,220.00
               EXPENSES                                                      $578.73
               TOTAL CURRENT CHARGES                                       $26,798.73

               BALANCE FORWARD                                            $138,531.42
               TOTAL BALANCE DUE                                          $165,330.15




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 55 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:      2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 123009
05066 - 00002                                                                      April 30, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours              Amount

 DHH        Hinojosa, Diane H.                     Other               150.00        2.00             $300.00

 IAWN       Nasatir, Iain A. W.                    Partner             675.00        4.50            $3,037.50

                                                                                    20.40           $13,770.00
 IDS        Scharf, Ilan D.                        Partner             675.00
                                                                                    13.50            $9,112.50
 JIS        Stang, James I.                        Partner             675.00
                                                                                   40.40             $26,220.00




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 56 of 121
Pachulski Stang Ziehl & Jones LLP                                                    Page:      3
Archdiocese of Santa Fe O.C.C.                                                       Invoice 123009
05066 - 00002                                                                        April 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                              Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]                            15.80                    $10,665.00

 BL                 Bankruptcy Litigation [L430]                              1.00                      $675.00

 CA                 Case Administration [B110]                                0.50                      $337.50

 CO                 Claims Admin/Objections[B310]                             8.50                     $4,687.50

 CP                 Compensation Prof. [B160]                                 0.80                      $540.00

 FN                 Financing [B230]                                          0.40                      $270.00

 GC                 General Creditors Comm. [B150]                            6.50                     $4,387.50

 IC                 Insurance Coverage                                        4.70                     $3,172.50

 OP                 Operations [B210]                                         1.80                     $1,215.00

 PD                 Plan & Disclosure Stmt. [B320]                            0.40                      $270.00

                                                                                     40.40            $26,220.00




      Case 18-13027-t11       Doc 283      Filed 11/27/19   Entered 11/27/19 10:39:48 Page 57 of 121
Pachulski Stang Ziehl & Jones LLP                                              Page:      4
Archdiocese of Santa Fe O.C.C.                                                 Invoice 123009
05066 - 00002                                                                  April 30, 2019


  Summary of Expenses
  Description                                                                                       Amount
Conference Call [E105]                                                                      $276.43
Pacer - Court Research                                                                      $301.10
Reproduction/ Scan Copy                                                                         $1.20

                                                                                                   $578.73




   Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 58 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:      5
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123009
05066 - 00002                                                                                   April 30, 2019


                                                                                        Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 04/01/2019   IDS      AA       Review pending document requests.                        0.70        675.00       $472.50
 04/01/2019   IDS      AA       Respond to B Anderson regarding pending                  0.20        675.00       $135.00
                                document requests.
 04/03/2019   JIS      AA       Review Debtor's markup of confidentiality                0.30        675.00       $202.50
                                agreement.
 04/03/2019   IDS      AA       Telephone conference with debtors counsel                0.80        675.00       $540.00
                                regarding confidentiality, discovery.
 04/03/2019   IDS      AA       Telephone conference with Jim Stang regarding            0.20        675.00       $135.00
                                confidentiality.
 04/05/2019   IDS      AA       Telephone conference with SCC regarding                  1.00        675.00       $675.00
                                confidentiality.
 04/08/2019   JIS      AA       Conference call with State Court Counsel regarding       1.60        675.00      $1,080.00
                                confidentiality agreement on discovery.
 04/08/2019   JIS      AA       Conference call with Debtor regarding                    1.30        675.00       $877.50
                                confidentiality agreement regarding documents.
 04/08/2019   JIS      AA       Draft email regarding Abuse Document for State           0.60        675.00       $405.00
                                Court Counsel consideration.
 04/08/2019   IDS      AA       Call with SCC regarding confidentiality and              1.60        675.00      $1,080.00
                                document production.
 04/08/2019   IDS      AA       Call with debtors' counsel and SCC regarding             1.30        675.00       $877.50
                                confidentiality and discovery.
 04/09/2019   JIS      AA       Telephone conference with State Court Counsel            0.90        675.00       $607.50
                                regarding abuse documents (.5) and redraft proposal
                                regarding production of abuse documents (.4).
 04/16/2019   JIS      AA       Review ADSF response to abuse document section.          0.40        675.00       $270.00
 04/16/2019   JIS      AA       Telephone conference with State Court Counsel            0.70        675.00       $472.50
                                regarding abuse document production.
 04/16/2019   JIS      AA       Draft email response to F. Elsaesser letter regarding    0.40        675.00       $270.00
                                abuse proposal.
 04/16/2019   IDS      AA       Work on confidentiality/document procedures.             0.40        675.00       $270.00
 04/18/2019   JIS      AA       Research on firms regarding redaction services.          0.30        675.00       $202.50
 04/24/2019   JIS      AA       Review\revise confidentiality agreement (.9) and         1.00        675.00       $675.00
                                telephone conference with B. Anderson regarding
                                same (.1).
 04/29/2019   JIS      AA       Final check on confidentiality agreement; telephone      0.20        675.00       $135.00
                                conference with B. Anderson regarding same and
                                circulate to Committee chair for signature.




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 59 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:      6
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123009
05066 - 00002                                                                                  April 30, 2019


                                                                                       Hours           Rate       Amount
 04/29/2019   JIS      AA       Review confidentiality comments from State Court        0.20        675.00        $135.00
                                Counsel and email to Debtor regarding same.
 04/29/2019   IDS      AA       Review confidentiality agreement.                       0.50        675.00        $337.50
 04/29/2019   IDS      AA       Email to Jim Stang regarding confidentiality            0.20        675.00        $135.00
                                agreement.
 04/30/2019   JIS      AA       Telephone conference with B. Anderson regarding         1.00        675.00        $675.00
                                changes to confidentiality agreement (.2); telephone
                                conference with C. Manierre regarding
                                confidentiality agreement (.1); telephone conference
                                with B. Hall regarding confidentiality agreement and
                                claims (.7).

                                                                                       15.80                    $10,665.00

  Bankruptcy Litigation [L430]
 04/01/2019   IDS      BL       Review motion for exclusivity extension.                0.70        675.00        $472.50
 04/01/2019   IDS      BL       Email to Jim Stang regarding motion for exclusivity     0.20        675.00        $135.00
                                extension
 04/02/2019   JIS      BL       Telephone conference with I. Scharf regarding           0.10        675.00         $67.50
                                retention of counsel by Debtor in adversary
                                proceeding.

                                                                                        1.00                      $675.00

  Case Administration [B110]
 04/03/2019   IDS      CA       Follow up regarding bylaws.                             0.20        675.00        $135.00
 04/18/2019   IDS      CA       Telephone conference with Jim Stang regarding           0.30        675.00        $202.50
                                status conference.

                                                                                        0.50                      $337.50

  Claims Admin/Objections[B310]
 04/01/2019   IDS      CO       Email to Jim Stang regarding additional claimants.      0.20        675.00        $135.00
 04/01/2019   IDS      CO       Attend to permitted party confidentiality agreement     0.20        675.00        $135.00
 04/01/2019   IDS      CO       Revise permitted party confidentiality form.            0.40        675.00        $270.00
 04/01/2019   IDS      CO       Review bar date order regarding confidentiality.        0.40        675.00        $270.00
 04/01/2019   IDS      CO       Email to debtor's counsel regarding permitted party     0.20        675.00        $135.00
                                confidentiality agreement.
 04/02/2019   IDS      CO       Correct POC form.                                       0.40        675.00        $270.00
 04/02/2019   IDS      CO       Review POC form, notices regarding corrections.         0.80        675.00        $540.00
 04/02/2019   IDS      CO       Respond to SCC request regarding corrected form.        0.30        675.00        $202.50



   Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 60 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:      7
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123009
05066 - 00002                                                                                 April 30, 2019


                                                                                      Hours           Rate      Amount
 04/02/2019   IDS      CO       Respond to claimant inquiry regarding POC form.        0.40        675.00       $270.00
 04/04/2019   IDS      CO       Review sexual abuse claims.                            1.00        675.00       $675.00
 04/04/2019   IDS      CO       Draft chart regarding sexual abuse claims.             1.00        675.00       $675.00
 04/04/2019   IDS      CO       Emails with D. Hinojosa regarding sexual abuse         0.20        675.00       $135.00
                                analysis.
 04/04/2019   IDS      CO       Telephone conference with D. Hinojosa regarding        0.20        675.00       $135.00
                                sexual abuse claims.
 04/24/2019   IDS      CO       Review new claims.                                     0.80        675.00       $540.00
 04/26/2019   DHH      CO       Update All Claims, Claimant Address and Claims         2.00        150.00       $300.00
                                Summary charts regarding claims 1-10; redact
                                claims 1-10.

                                                                                       8.50                    $4,687.50

  Compensation Prof. [B160]
 04/23/2019   IDS      CP       Revise invoices for fee application.                   0.80        675.00       $540.00

                                                                                       0.80                     $540.00

  Financing [B230]
 04/01/2019   IDS      FN       Review amended MOR.                                    0.40        675.00       $270.00

                                                                                       0.40                     $270.00

  General Creditors Comm. [B150]
 04/01/2019   IDS      GC       Draft proposed agenda for committee meeting.           0.30        675.00       $202.50
 04/02/2019   JIS      GC       Draft agenda and memo to committee regarding           0.50        675.00       $337.50
                                pending matters.
 04/02/2019   IDS      GC       Committee call                                         1.00        675.00       $675.00
 04/03/2019   JIS      GC       Telephone conference with B. Anderson regarding        0.60        675.00       $405.00
                                mediation, discovery, confidentiality agreement and
                                filed claims.
 04/03/2019   JIS      GC       Attend committee call.                                 0.80        675.00       $540.00
 04/03/2019   IDS      GC       Follow up with committee regarding confidentiality,    0.30        675.00       $202.50
                                discovery.
 04/08/2019   JIS      GC       Telephone conference with John Doe regarding case      0.30        675.00       $202.50
                                status.
 04/08/2019   JIS      GC       Telephone conference with B. Smith regarding case      0.30        675.00       $202.50
                                status.
 04/10/2019   JIS      GC       Telephone conference with survivor who called on       1.00        675.00       $675.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 61 of 121
Pachulski Stang Ziehl & Jones LLP                                                                Page:      8
Archdiocese of Santa Fe O.C.C.                                                                   Invoice 123009
05066 - 00002                                                                                    April 30, 2019


                                                                                         Hours           Rate         Amount
                                hotline.
 04/17/2019   IDS      GC       Attend to inadvertent document disclosure.                1.00        675.00          $675.00
 04/23/2019   JIS      GC       Telephone conference with I. Scharf regarding             0.40        675.00          $270.00
                                financial due diligence and mediator interview (.2);
                                email to State Court Counsel regarding
                                confidentiality (.2).

                                                                                          6.50                      $4,387.50

  Insurance Coverage
 04/01/2019   IAWN IC           continued modifying settlement chart and reviewing        1.70        675.00        $1,147.50
                                settlements
 04/01/2019   JIS      IC       Office conference with I. Nasatir regarding statute of    0.20        675.00          $135.00
                                limitations for avoidance action regarding insurance
                                agreement.
 04/29/2019   IAWN IC           Office conference with James I Stang re policies          0.80        675.00          $540.00
                                (.3), exchange emails with Murray and Anderson re
                                policies (0.5)
 04/30/2019   IAWN IC           Exchange emails with Anderson's office and James I        2.00        675.00        $1,350.00
                                Stang re policies

                                                                                          4.70                      $3,172.50

  Operations [B210]
 04/24/2019   IDS      OP       Review March MOR                                          1.80        675.00        $1,215.00

                                                                                          1.80                      $1,215.00

  Plan & Disclosure Stmt. [B320]
 04/02/2019   JIS      PD       Review mediator emails for memo to Committee              0.10        675.00           $67.50
                                and call to B. Anderson regarding same.
 04/15/2019   JIS      PD       Telephone conference with F. Elsaesser regarding          0.30        675.00          $202.50
                                mediation.

                                                                                          0.40                        $270.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $26,220.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 62 of 121
Pachulski Stang Ziehl & Jones LLP                                                    Page:      9
Archdiocese of Santa Fe O.C.C.                                                       Invoice 123009
05066 - 00002                                                                        April 30, 2019



 Expenses

 02/13/2019   CC         Conference Call [E105] Loop Up, JIS                             0.28


 02/13/2019   CC         Conference Call [E105] Loop Up, JIS                             0.14


 02/13/2019   CC         Conference Call [E105] Loop Up, JIS                            39.63


 02/14/2019   CC         Conference Call [E105] Loop Up, JIS                            15.72


 02/20/2019   CC         Conference Call [E105] Loop Up, JIS                             0.23


 02/20/2019   CC         Conference Call [E105] Loop Up, JIS                             0.45


 02/20/2019   CC         Conference Call [E105] Loop Up, JIS                             0.08


 02/27/2019   CC         Conference Call [E105] Loop Up, JIS                            26.85


 02/27/2019   CC         Conference Call [E105] Loop Up, JIS                             0.07


 02/27/2019   CC         Conference Call [E105] Loop Up, JIS                            41.25


 04/03/2019   CC         Conference Call [E105] Loop Up, JIS                            51.01


 04/03/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                     0.20


 04/08/2019   CC         Conference Call [E105] Loop Up, JIS                            42.28


 04/08/2019   CC         Conference Call [E105] Loop Up, JIS                             0.22


 04/08/2019   CC         Conference Call [E105] Loop Up, JIS                             0.07


 04/08/2019   CC         Conference Call [E105] Loop Up, JIS                             0.63


 04/08/2019   CC         Conference Call [E105] Loop Up, JIS                            46.85




   Case 18-13027-t11          Doc 283       Filed 11/27/19     Entered 11/27/19 10:39:48 Page 63 of 121
Pachulski Stang Ziehl & Jones LLP                                                    Page:     10
Archdiocese of Santa Fe O.C.C.                                                       Invoice 123009
05066 - 00002                                                                        April 30, 2019



 04/10/2019   CC         Conference Call [E105] Loop Up, JIS                             0.63


 04/16/2019   CC         Conference Call [E105] Loop Up, JIS                             9.59


 04/24/2019   CC         Conference Call [E105] Loop Up, JIS                             0.45


 04/24/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                    1.00


 04/30/2019   PAC        Pacer - Court Research                                        301.10

   Total Expenses for this Matter                                                   $578.73




   Case 18-13027-t11          Doc 283       Filed 11/27/19     Entered 11/27/19 10:39:48 Page 64 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     11
Archdiocese of Santa Fe O.C.C.                                                            Invoice 123009
05066 - 00002                                                                             April 30, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        04/30/2019

Total Fees                                                                                             $26,220.00

Total Expenses                                                                                             578.73

Total Due on Current Invoice                                                                           $26,798.73

  Outstanding Balance from prior invoices as of        04/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                     $5,265.25

 122027                   02/28/2019                $30,157.50             $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                   $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                   $60,575.37

             Total Amount Due on Current and Prior Invoices:                                         $165,330.15




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 65 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         May 31, 2019
JIS                                                                      Invoice 123014
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2019
               FEES                                                        $10,110.00
               EXPENSES                                                      $106.52
               TOTAL CURRENT CHARGES                                       $10,216.52

               BALANCE FORWARD                                            $165,330.15
               TOTAL BALANCE DUE                                          $175,546.67




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 66 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:     2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 123014
05066 - 00002                                                                      May 31, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours             Amount

 DHH        Hinojosa, Diane H.                     Other               150.00        6.20            $930.00

 IAWN       Nasatir, Iain A. W.                    Partner             675.00        0.30            $202.50

                                                                                     4.20           $2,835.00
 IDS        Scharf, Ilan D.                        Partner             675.00
                                                                                     6.10           $4,117.50
 JIS        Stang, James I.                        Partner             675.00
                                                                                     3.00           $2,025.00
 SEG        Goldich, Stanley E.                    Partner             675.00
                                                                                   19.80            $10,110.00




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 67 of 121
Pachulski Stang Ziehl & Jones LLP                                                     Page:     3
Archdiocese of Santa Fe O.C.C.                                                        Invoice 123014
05066 - 00002                                                                         May 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                               Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]                              1.90                    $1,282.50

 CA                 Case Administration [B110]                                 0.50                      $337.50

 CO                 Claims Admin/Objections[B310]                              7.20                    $1,605.00

 GC                 General Creditors Comm. [B150]                             5.20                    $3,510.00

 IC                 Insurance Coverage                                         0.30                      $202.50

 PC                 PSZ&J Compensation                                         0.20                      $135.00

 PD                 Plan & Disclosure Stmt. [B320]                             0.90                      $607.50

 RP                 Retention of Prof. [B160]                                  3.60                    $2,430.00

                                                                                      19.80            $10,110.00




      Case 18-13027-t11       Doc 283       Filed 11/27/19   Entered 11/27/19 10:39:48 Page 68 of 121
Pachulski Stang Ziehl & Jones LLP                                              Page:     4
Archdiocese of Santa Fe O.C.C.                                                 Invoice 123014
05066 - 00002                                                                  May 31, 2019


  Summary of Expenses
  Description                                                                                       Amount
Conference Call [E105]                                                                          $0.22
Pacer - Court Research                                                                      $105.10
Reproduction/ Scan Copy                                                                         $1.20

                                                                                                   $106.52




   Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 69 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123014
05066 - 00002                                                                                 May 31, 2019


                                                                                      Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 05/14/2019   JIS      AA       Telephone conference with Debtor and Tamaki            0.60        675.00       $405.00
                                regarding access to discovery.
 05/21/2019   IDS      AA       Initial review of documents produced by debtor         1.00        675.00       $675.00
 05/29/2019   JIS      AA       Forward document productions to committee and          0.30        675.00       $202.50
                                counsel.

                                                                                       1.90                    $1,282.50

  Case Administration [B110]
 05/29/2019   JIS      CA       Telephone call with Ilan Scharf regarding mediator     0.30        675.00       $202.50
                                selection, claims review, document review.
 05/29/2019   JIS      CA       Telephone call Bruce Anderson regarding mediator,      0.20        675.00       $135.00
                                claims and document review.

                                                                                       0.50                     $337.50

  Claims Admin/Objections[B310]
 05/13/2019   JIS      CO       Review memo regarding accrual of claims.               0.60        675.00       $405.00
 05/15/2019   JIS      CO       Telephone conference with I. Scharf regarding          0.20        675.00       $135.00
                                claims and charting.
 05/15/2019   DHH      CO       Update All Claims, Claimant Address and Claims         3.00        150.00       $450.00
                                Summary charts regarding claims 11-25; redact
                                claims 11-25.
 05/20/2019   JIS      CO       Telephone conference with Brad Hall regarding          0.10        675.00        $67.50
                                chapter 7 issues.
 05/28/2019   DHH      CO       Complete redaction of claims.                          3.20        150.00       $480.00
 05/29/2019   JIS      CO       Telephone call with state court counsel regarding      0.10        675.00        $67.50
                                non sexual abuse claim form.

                                                                                       7.20                    $1,605.00

  General Creditors Comm. [B150]
 05/01/2019   IDS      GC       Telephone conference with M. Simpson regarding         0.40        675.00       $270.00
                                status of chapter 11 case
 05/13/2019   JIS      GC       Telephone conference with Abuse Survivor re status     0.50        675.00       $337.50
                                of case.
 05/13/2019   IDS      GC       Review email from B. Hall regarding ch. 7 cases;       0.40        675.00       $270.00
                                email to James I. Stang regarding same
 05/14/2019   IDS      GC       Call with plaintiffs' counsel regarding case status    0.80        675.00       $540.00




   Case 18-13027-t11          Doc 283        Filed 11/27/19         Entered 11/27/19 10:39:48 Page 70 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123014
05066 - 00002                                                                                   May 31, 2019


                                                                                        Hours           Rate      Amount
 05/14/2019   IDS      GC       Review documents regarding ch. 7 cases                   0.40        675.00       $270.00
 05/15/2019   JIS      GC       Telephone conference with abuse survivor re case         0.40        675.00       $270.00
                                status.
 05/15/2019   JIS      GC       Telephone conference with survivor re case status.       0.50        675.00       $337.50
 05/16/2019   JIS      GC       Telephone conference with survivor re case status.       0.50        675.00       $337.50
 05/21/2019   IDS      GC       Review memo for B. Hall to E. Mazel regarding ch.        1.00        675.00       $675.00
                                7 issues
 05/28/2019   JIS      GC       Telephone call survivor regarding case status.           0.30        675.00       $202.50

                                                                                         5.20                    $3,510.00

  Insurance Coverage
 05/23/2019   IAWN IC           Reviewed emails re drop box production to UCC,           0.20        675.00       $135.00
                                telephone conferences with IT and Janice G
                                Washington
 05/28/2019   IAWN IC           Exchange emails with Murray re telephone                 0.10        675.00        $67.50
                                conference on settlements

                                                                                         0.30                     $202.50

  PSZ&J Compensation
 05/21/2019   IDS      PC       Email to James I. Stang regarding PSZJ invoices          0.20        675.00       $135.00

                                                                                         0.20                     $135.00

  Plan & Disclosure Stmt. [B320]
 05/13/2019   JIS      PD       Telephone conference with B. Hall regarding              0.80        675.00       $540.00
                                chapter 7 issues (.4); review Iowa precedent and
                                prepare memo re same to B. Hall (.4).
 05/16/2019   JIS      PD       Telephone conference with FE regarding mediation         0.10        675.00        $67.50
                                candidate and discovery.

                                                                                         0.90                     $607.50

  Retention of Prof. [B160]
 05/01/2019   SEG      RP       Review James I. Stang email re disclosure issues re      2.00        675.00      $1,350.00
                                new representation and research issues and ethics
                                rules and preparation of email memo to James I.
                                Stang and Ilan D. Scharf re same .
 05/05/2019   SEG      RP       Review James I. Stang email re BSA ad hoc abuse          0.60        675.00       $405.00
                                survivor committee representative and Rule 2014
                                disclosure in Sante Fe Diocese and analysis of issues
                                and email to James I. Stang re same.




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 71 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123014
05066 - 00002                                                                                  May 31, 2019


                                                                                       Hours           Rate         Amount
 05/06/2019   JIS      RP       Draft and circulate supplemental employment             0.60        675.00          $405.00
                                declaration.
 05/06/2019   SEG      RP       Review prior James I. Stang emails re information re    0.40        675.00          $270.00
                                BSA abuse claims relating to diocese priests and
                                emails to James I. Stang and review James I. Stang
                                email re same.

                                                                                        3.60                      $2,430.00

  TOTAL SERVICES FOR THIS MATTER:                                                                               $10,110.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 72 of 121
Pachulski Stang Ziehl & Jones LLP                                                    Page:     8
Archdiocese of Santa Fe O.C.C.                                                       Invoice 123014
05066 - 00002                                                                        May 31, 2019



 Expenses

 05/01/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                     0.60


 05/01/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                     0.60


 05/15/2019   CC         Conference Call [E105] Loop Up, JIS                             0.22


 05/31/2019   PAC        Pacer - Court Research                                        105.10

   Total Expenses for this Matter                                                   $106.52




   Case 18-13027-t11          Doc 283       Filed 11/27/19     Entered 11/27/19 10:39:48 Page 73 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     9
Archdiocese of Santa Fe O.C.C.                                                            Invoice 123014
05066 - 00002                                                                             May 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        05/31/2019

Total Fees                                                                                             $10,110.00

Total Expenses                                                                                             106.52

Total Due on Current Invoice                                                                           $10,216.52

  Outstanding Balance from prior invoices as of        05/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                     $5,265.25

 122027                   02/28/2019                $30,157.50             $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                   $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                   $60,575.37

 123009                   04/30/2019                $26,220.00             $578.73                    $26,798.73

             Total Amount Due on Current and Prior Invoices:                                         $175,546.67




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 74 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         June 30, 2019
JIS                                                                      Invoice 123021
                                                                         Client    05066
                                                                         Matter    00002
                                                                                   JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 06/30/2019
               FEES                                                        $76,215.00
               EXPENSES                                                     $1,864.39
               TOTAL CURRENT CHARGES                                       $78,079.39

               BALANCE FORWARD                                            $175,546.67
               TOTAL BALANCE DUE                                          $253,626.06




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 75 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:     2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 123021
05066 - 00002                                                                      June 30, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours              Amount

 DHH        Hinojosa, Diane H.                     Other               150.00       22.10            $3,315.00

 IAWN       Nasatir, Iain A. W.                    Partner             675.00       31.80           $21,465.00

                                                                                    48.80           $32,940.00
 IDS        Scharf, Ilan D.                        Partner             675.00
                                                                                    27.40           $18,495.00
 JIS        Stang, James I.                        Partner             675.00
                                                                                  130.10             $76,215.00




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 76 of 121
Pachulski Stang Ziehl & Jones LLP                                                    Page:     3
Archdiocese of Santa Fe O.C.C.                                                       Invoice 123021
05066 - 00002                                                                        June 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                              Hours                      Amount

 AA                 Asset Analysis/Recovery[B120]                            14.50                     $9,787.50

 CA                 Case Administration [B110]                                0.20                      $135.00

 CO                 Claims Admin/Objections[B310]                            65.90                    $32,880.00

 CP                 Compensation Prof. [B160]                                 0.80                      $540.00

 GC                 General Creditors Comm. [B150]                           14.60                     $9,855.00

 IC                 Insurance Coverage                                       33.90                    $22,882.50

 PD                 Plan & Disclosure Stmt. [B320]                            0.20                      $135.00

                                                                                 130.10               $76,215.00




      Case 18-13027-t11       Doc 283      Filed 11/27/19   Entered 11/27/19 10:39:48 Page 77 of 121
Pachulski Stang Ziehl & Jones LLP                                                 Page:     4
Archdiocese of Santa Fe O.C.C.                                                    Invoice 123021
05066 - 00002                                                                     June 30, 2019


  Summary of Expenses
  Description                                                                                           Amount
Air Fare [E110]                                                                              $1,021.60
Working Meals [E111]                                                                           $560.71
Conference Call [E105]                                                                             $39.43
Legal Vision Atty Mess Service                                                                     $67.40
Pacer - Court Research                                                                             $43.50
Postage [E108]                                                                                      $7.20
Reproduction Expense [E101]                                                                        $42.20

Travel Expense [E110]                                                                              $82.35

                                                                                                      $1,864.39




   Case 18-13027-t11             Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 78 of 121
Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Archdiocese of Santa Fe O.C.C.                                                               Invoice 123021
05066 - 00002                                                                                June 30, 2019


                                                                                     Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 06/03/2019   JIS      AA       Review May 21 production of documents, update         5.20        675.00      $3,510.00
                                supplementary request, draft email to Debtor re
                                annotated production index and telephone calls to
                                Rob Charles and Paul Fish regarding production
                                from affiliates.
 06/03/2019   IDS      AA       Review James I. Stang email regarding discovery       0.30        675.00       $202.50
 06/04/2019   JIS      AA       Telephone call with Paul Fish re follow up to         0.30        675.00       $202.50
                                Debtor's response on informal discovery requests.
 06/04/2019   JIS      AA       Telephone call with LIsa Ford re follow up to         0.80        675.00       $540.00
                                Debtor document production.
 06/04/2019   JIS      AA       Edit emails regarding additional document request     1.20        675.00       $810.00
                                and review of request no. 2.
 06/04/2019   JIS      AA       Draft discovery requests for Cemetery, DLF and        1.20        675.00       $810.00
                                update request for Archdiocese.
 06/07/2019   JIS      AA       Prepare document requests for Cemetery                0.60        675.00       $405.00
                                Association and Deposit and Loan Fund.
 06/18/2019   JIS      AA       Review emails to Rob Charles regarding discovery      0.50        675.00       $337.50
                                and email response re confidentiality and
                                production.
 06/24/2019   JIS      AA       Review and reply to email regarding Archdiocese       0.10        675.00        $67.50
                                funds in DLF account.
 06/24/2019   JIS      AA       Research for Rule 2004 examination of The Catholic    0.70        675.00       $472.50
                                Foundation.
 06/25/2019   JIS      AA       Review email re real property review and send to      0.40        675.00       $270.00
                                counsel.
 06/25/2019   JIS      AA       Draft and revise Catholic Foundation Rule 2004        3.00        675.00      $2,025.00
                                exam application.
 06/28/2019   JIS      AA       Telephone call to reporter re Rule 2004 exam.         0.20        675.00       $135.00

                                                                                     14.50                    $9,787.50

  Case Administration [B110]
 06/04/2019   JIS      CA       Telephone call Bruce Anderson re document request     0.20        675.00       $135.00
                                and mediator.

                                                                                      0.20                     $135.00

  Claims Admin/Objections[B310]
 06/04/2019   IDS      CO       Initial review of claims                              2.80        675.00      $1,890.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 79 of 121
Pachulski Stang Ziehl & Jones LLP                                                                  Page:     6
Archdiocese of Santa Fe O.C.C.                                                                     Invoice 123021
05066 - 00002                                                                                      June 30, 2019


                                                                                           Hours           Rate      Amount
 06/05/2019   JIS      CO       Review and email redacted claims chart to                   0.10        675.00        $67.50
                                committee and counsel.
 06/05/2019   IDS      CO       Continue claims analysis/ review                            2.30        675.00      $1,552.50
 06/07/2019   IDS      CO       Continue claims analysis                                    2.30        675.00      $1,552.50
 06/11/2019   JIS      CO       Telephone call with two survivors re clams filing           1.00        675.00       $675.00
                                process (.6); emails regarding ML claim and
                                telephone call with Brad Hall re same (.4).
 06/11/2019   IDS      CO       Email to S. Schoeffer regarding claims                      0.20        675.00       $135.00
 06/11/2019   IDS      CO       Review additional claims                                    4.10        675.00      $2,767.50
 06/12/2019   IDS      CO       Prepare initial claims report (for claims filed to date)    1.40        675.00       $945.00
 06/12/2019   IDS      CO       Follow up regarding discrepancies in filed claims           1.80        675.00      $1,215.00
                                (1.5); telephone conference with B. Hall regarding
                                same (.3)
 06/13/2019   IDS      CO       Review Paraclese claim; email to James I. Stang             0.60        675.00       $405.00
                                regarding same
 06/17/2019   IDS      CO       Continue claims review and analysis                         2.20        675.00      $1,485.00
 06/18/2019   IDS      CO       Telephone conference with James I. Stang regarding          0.40        675.00       $270.00
                                mediator; claims
 06/18/2019   IDS      CO       Review claims spreadsheet                                   0.80        675.00       $540.00
 06/18/2019   IDS      CO       Continue claims review/ analysis                            1.80        675.00      $1,215.00
 06/19/2019   IDS      CO       Revise claims chart/ update                                 1.30        675.00       $877.50
 06/20/2019   DHH      CO       Update All Claims and Claimant Address charts               3.00        150.00       $450.00
                                regarding claims 26-61.
 06/20/2019   IDS      CO       Call with Rothstein firm regarding status of case           0.80        675.00       $540.00
 06/20/2019   IDS      CO       Continue claims analysis                                    3.80        675.00      $2,565.00
 06/21/2019   IDS      CO       Continue claims analysis                                    1.80        675.00      $1,215.00
 06/24/2019   DHH      CO       Update All Claims and Claimant Address charts               6.00        150.00       $900.00
                                regarding claims 62-170.
 06/24/2019   DHH      CO       Review claims to update Claims Summary chart                4.30        150.00       $645.00
                                regarding claims 320-347.
 06/24/2019   IDS      CO       Continue claims review/ analysis                            2.70        675.00      $1,822.50
 06/25/2019   DHH      CO       Update All Claims and Claimant Address charts               3.80        150.00       $570.00
                                regarding claims 171-238.
 06/25/2019   DHH      CO       Review claims to update Claims Summary chart                5.00        150.00       $750.00
                                regarding claims 348-374.
 06/26/2019   JIS      CO       Telephone call with Ilan Scharf regarding claims            0.30        675.00       $202.50
                                chart.




   Case 18-13027-t11          Doc 283        Filed 11/27/19          Entered 11/27/19 10:39:48 Page 80 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123021
05066 - 00002                                                                                   June 30, 2019


                                                                                        Hours           Rate       Amount
 06/26/2019   IDS      CO       Continue claims review/ analysis                         4.80        675.00      $3,240.00
 06/27/2019   IDS      CO       Initial claims analysis chart to SCC                     2.40        675.00      $1,620.00
 06/27/2019   IDS      CO       Email to B. Hall regarding claims                        0.40        675.00        $270.00
 06/27/2019   IDS      CO       Email to Stephanie regarding claims                      0.40        675.00        $270.00
 06/27/2019   IDS      CO       Review claims regarding numbering/ confusion             1.00        675.00        $675.00
 06/28/2019   JIS      CO       Telephone call from Bruce Anderson regarding             0.50        675.00        $337.50
                                priests in proofs of claim and telephone call with L.
                                Monagle re same.
 06/28/2019   IDS      CO       Update claims chart                                      1.80        675.00      $1,215.00

                                                                                        65.90                    $32,880.00

  Compensation Prof. [B160]
 06/04/2019   IDS      CP       Revise PSZJ invoices                                     0.80        675.00        $540.00

                                                                                         0.80                      $540.00

  General Creditors Comm. [B150]
 06/04/2019   JIS      GC       Draft agenda for June 5 meeting.                         0.70        675.00        $472.50
 06/05/2019   JIS      GC       Prepare for and attend committee meeting.                1.20        675.00        $810.00
 06/06/2019   IDS      GC       Telephone conference with C. Vernon regarding            0.80        675.00        $540.00
                                case status
 06/18/2019   JIS      GC       Telephone call with Dan Fasy and Bryan Smith re          0.50        675.00        $337.50
                                case status.
 06/18/2019   JIS      GC       Meeting with State Court Counsel re claims and           5.50        675.00      $3,712.50
                                reorganization issues.
 06/18/2019   IDS      GC       Prepare for meeting with state court counsel             0.40        675.00        $270.00
 06/18/2019   IDS      GC       Meet with James I. Stang, IAWN, state court              4.00        675.00      $2,700.00
                                counsel regarding claims analysis mediator, case
                                game plan
 06/20/2019   JIS      GC       Telephone conference with L. James and B. Smith          0.10        675.00         $67.50
                                regarding counsel meeting.
 06/20/2019   JIS      GC       Telephone call with Ilan Scharf with update on call      0.30        675.00        $202.50
                                with state court counsel re case status.
 06/25/2019   JIS      GC       Status report to committee.                              0.50        675.00        $337.50
 06/26/2019   IDS      GC       Email with B. Hall regarding meeting                     0.20        675.00        $135.00
 06/26/2019   IDS      GC       Email with committee regarding meeting                   0.20        675.00        $135.00
 06/27/2019   IDS      GC       Follow up with committee regarding meeting               0.20        675.00        $135.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 81 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123021
05066 - 00002                                                                                   June 30, 2019


                                                                                        14.60                    $9,855.00

  Insurance Coverage
 06/03/2019   IAWN IC           Exchange emails with James I Stang re production,        0.90        675.00       $607.50
                                review virtual file room re same and confirm no
                                additional insurance documents produced
 06/04/2019   IAWN IC           Telephone conference with James I Stangs re              0.20        675.00       $135.00
                                Murray call, exchange emails with Murray re same
 06/04/2019   IAWN IC           Review file re outstanding issues with                   1.80        675.00      $1,215.00
                                insurance/Murray, draft agenda email for James I
                                Stang, review same
 06/04/2019   JIS      IC       Telephone call with I. Nasatir regarding insurance       0.10        675.00        $67.50
                                map and claims.
 06/05/2019   IAWN IC           Exchange emails with Murray re call                      0.10        675.00        $67.50
 06/05/2019   IAWN IC           Office conference with James I Stang and Lee re          0.10        675.00        $67.50
                                claims chart w/ modifications for insurance
 06/05/2019   IAWN IC           Review Lee emails re same with chart                     0.10        675.00        $67.50
 06/06/2019   IAWN IC           Exchange emails with Murray and James I Stang re         0.10        675.00        $67.50
                                call
 06/07/2019   IAWN IC           Review emails between Murray and James I Stang           0.10        675.00        $67.50
                                re call
 06/10/2019   IAWN IC           Exchange emails with James I Stang re progress on        2.30        675.00      $1,552.50
                                chart and research issue (.2); review James I Stang
                                emails to Murray re call (.1); research settlement
                                enforceability /third party beneficiary law in New
                                Mexico and research from Gallup (2.0)
 06/13/2019   IAWN IC           Review emails re call between James I Stang and          0.10        675.00        $67.50
                                Elasser
 06/14/2019   IAWN IC           Review prior charts, analyze against current charting    2.30        675.00      $1,552.50
                                and claims
 06/14/2019   IAWN IC           Research direct right of action in New Mexico            1.00        675.00       $675.00
 06/17/2019   IAWN IC           Worked on charts for insurance, review policies,         4.70        675.00      $3,172.50
                                revised charts, prepared presentation materials
 06/17/2019   IAWN IC           Telephone conference with diocese and James I            1.00        675.00       $675.00
                                Stang re insurance
 06/17/2019   JIS      IC       Office conference with Iain Nasatir regarding            0.70        675.00       $472.50
                                insurance coverage for New Mexico claims.
 06/17/2019   JIS      IC       Conference call with Debtor's counsel regarding          1.20        675.00       $810.00
                                insurance issues.
 06/18/2019   IAWN IC           Prepare for and attend meeting with state court         10.00        675.00      $6,750.00
                                counsel, presentation




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 82 of 121
Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Archdiocese of Santa Fe O.C.C.                                                                   Invoice 123021
05066 - 00002                                                                                    June 30, 2019


                                                                                         Hours           Rate         Amount
 06/23/2019   IAWN IC           Review Ford email re insurance, review insurance          3.80        675.00        $2,565.00
                                policies, analyze, review case cited by Ford, analyze,
                                draft length emails with analysis to Ford and James I
                                Stang
 06/24/2019   IAWN IC           Telephone conference with James I Stang re Ford           0.10        675.00           $67.50
                                emails
 06/24/2019   IAWN IC           Review New Mexico occurrence cases and analyze            2.20        675.00        $1,485.00
                                against settlements and timing
 06/24/2019   JIS      IC       Telephone call with Iain Nasatir regarding insurance      0.10        675.00           $67.50
                                policy interpretation.
 06/25/2019   IAWN IC           Review and analyze Ford email re insurance                0.30        675.00          $202.50
 06/25/2019   IAWN IC           Review file, draft email to Murray re information         0.40        675.00          $270.00
                                needed
 06/27/2019   IAWN IC           Review Murray/Stang emails                                0.10        675.00           $67.50
 06/28/2019   IAWN IC           Review Murray Stang emails                                0.10        675.00           $67.50

                                                                                         33.90                     $22,882.50

  Plan & Disclosure Stmt. [B320]
 06/26/2019   JIS      PD       Emails to State Court Counsel for July 24 meeting.        0.20        675.00          $135.00

                                                                                          0.20                        $135.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $76,215.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 83 of 121
Pachulski Stang Ziehl & Jones LLP                                                       Page:    10
Archdiocese of Santa Fe O.C.C.                                                          Invoice 123021
05066 - 00002                                                                           June 30, 2019



 Expenses

 06/05/2019   CC         Conference Call [E105] Loop Up, JIS                                39.43


 06/18/2019   BM         Business Meal [E111] Nerano, working meal, JIS                    560.71


 06/18/2019   LV         Legal Vision Atty/Mess. Service- Inv. 06107, Clementine,           67.40
                         N/A


 06/26/2019   PO         05066.00002 :Postage Charges for 06-26-19                           5.70


 06/26/2019   PO         05066.00002 :Postage Charges for 06-26-19                           1.50


 06/26/2019   RE         ( 4 @0.20 PER PG)                                                   0.80


 06/26/2019   RE         ( 207 @0.20 PER PG)                                                41.40


 06/27/2019   AF         Air Fare [E110] American Airlines, Tkt. 00173753486480,           271.60
                         From LAX to ABQ to LAX, JIS


 06/28/2019   AF         Air Fare [E110] Delta Airlines, Tkt#00623778085534, EWR           750.00
                         to ABQ, ABQ to ATL, ATL to LGA, IDS


 06/28/2019   TE         Travel Expense [E110] Travel Insurance, IDS                        82.35


 06/30/2019   PAC        Pacer - Court Research                                             43.50

   Total Expenses for this Matter                                                     $1,864.39




   Case 18-13027-t11           Doc 283       Filed 11/27/19       Entered 11/27/19 10:39:48 Page 84 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:    11
Archdiocese of Santa Fe O.C.C.                                                            Invoice 123021
05066 - 00002                                                                             June 30, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        06/30/2019

Total Fees                                                                                             $76,215.00

Total Expenses                                                                                             1,864.39

Total Due on Current Invoice                                                                           $78,079.39

  Outstanding Balance from prior invoices as of        06/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                     $5,265.25

 122027                   02/28/2019                $30,157.50             $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                   $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                   $60,575.37

 123009                   04/30/2019                $26,220.00             $578.73                    $26,798.73

 123014                   05/31/2019                $10,110.00             $106.52                    $10,216.52

             Total Amount Due on Current and Prior Invoices:                                         $253,626.06




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 85 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         July 31, 2019
JIS                                                                      Invoice 123202
                                                                         Client    05066
                                                                         Matter    00002
                                                                                   JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2019
               FEES                                                        $92,205.00
               EXPENSES                                                     $4,995.56
               TOTAL CURRENT CHARGES                                       $97,200.56

               BALANCE FORWARD                                            $253,626.06
               TOTAL BALANCE DUE                                          $350,826.62




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 86 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:      2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 123202
05066 - 00002                                                                      July 31, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours              Amount

 IAWN       Nasatir, Iain A. W.                    Partner             675.00       14.90           $10,057.50

 IDS        Scharf, Ilan D.                        Partner             337.50       20.00            $6,750.00

 IDS        Scharf, Ilan D.                        Partner             675.00       67.00           $45,225.00

 JIS        Stang, James I.                        Partner             337.50       12.00            $4,050.00

 JIS        Stang, James I.                        Partner             675.00       38.70           $26,122.50

                                                                                  152.60            $92,205.00




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 87 of 121
Pachulski Stang Ziehl & Jones LLP                                                     Page:      3
Archdiocese of Santa Fe O.C.C.                                                        Invoice 123202
05066 - 00002                                                                         July 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                              Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                              9.70                     $6,547.50

 CO                 Claims Admin/Objections[B310]                             26.20                    $17,685.00

 GC                 General Creditors Comm. [B150]                            57.20                    $38,610.00

 HE                 Hearing                                                    1.20                      $810.00

 IC                 Insurance Coverage                                        19.60                    $13,230.00

 PD                 Plan & Disclosure Stmt. [B320]                             6.70                     $4,522.50

 TR                 Travel                                                    32.00                    $10,800.00

                                                                             152.60                    $92,205.00




      Case 18-13027-t11       Doc 283      Filed 11/27/19   Entered 11/27/19 10:39:48 Page 88 of 121
Pachulski Stang Ziehl & Jones LLP                                              Page:      4
Archdiocese of Santa Fe O.C.C.                                                 Invoice 123202
05066 - 00002                                                                  July 31, 2019


  Summary of Expenses
  Description                                                                                        Amount
Air Fare [E110]                                                                            $442.96
Auto Travel Expense [E109]                                                                 $302.20
Conference Call [E105]                                                                          $12.33
Federal Express [E108]                                                                          $32.26
Hotel Expense [E110]                                                                      $3,590.07
Outside Services                                                                           $479.13
Pacer - Court Research                                                                           $4.90
Reproduction/ Scan Copy                                                                         $14.00
Travel Expense [E110]                                                                      $117.71

                                                                                          $4,995.56




   Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 89 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:      5
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123202
05066 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 07/03/2019   JIS      AA       Review addendum to confidentiality agreement,           0.40        675.00       $270.00
                                email to R.Charles re same and forward to
                                Committee.

 07/03/2019   IDS      AA       Update/revise/ continue claims analysis.                2.30        675.00      $1,552.50

 07/08/2019   JIS      AA       Review addendum to confidentiality agreement,           0.10        675.00        $67.50
                                email to Committee chair for execution.

 07/22/2019   JIS      AA       Review email from Paul Fish regarding Foundation        0.10        675.00        $67.50
                                discovery.

 07/22/2019   JIS      AA       Telephone call with Tish Gilarda regarding Servants     0.10        675.00        $67.50
                                discovery.

 07/22/2019   JIS      AA       Telephone call with Ilan Scharf regarding               0.10        675.00        $67.50
                                confidentiality agreements for other state court
                                counsel.

 07/22/2019   JIS      AA       Review Catholic Foundation response to Rule 2004        0.30        675.00       $202.50
                                exam motion.

 07/22/2019   IDS      AA       Work on SCC confidentiality agreement.                  0.90        675.00       $607.50

 07/23/2019   JIS      AA       Inspect ABQ and Santa Fe real property.                 3.50        675.00      $2,362.50

 07/30/2019   JIS      AA       Review Rule 2004 motion, opposition, email to           1.60        675.00      $1,080.00
                                Charles and Fish re status.

 07/31/2019   JIS      AA       Review and reply to Paul Fish email regarding           0.30        675.00       $202.50
                                Foundation production.

                                                                                        9.70                    $6,547.50

  Claims Admin/Objections[B310]
 07/01/2019   IDS      CO       Telephone call with state court counsel regarding       0.50        675.00       $337.50
                                emergency motion to disclose survivor identity.

 07/01/2019   IDS      CO       Telephone call with debtor re motion to disclose        0.40        675.00       $270.00
                                survivor identity.

 07/01/2019   IDS      CO       Review AD policy regarding disclosure of abuse          0.70        675.00       $472.50
                                claims.

 07/01/2019   JIS      CO       Review motion regarding enforcement of                  0.90        675.00       $607.50
                                procedures, telephone call with I. Scharf (2x), Brad
                                Hall, Levi Monagle and Lisa Ford, review policies
                                procedures.




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 90 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:      6
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123202
05066 - 00002                                                                                   July 31, 2019


                                                                                        Hours           Rate       Amount

 07/01/2019   JIS      CO       Telephone call with Paul Linnenburger regarding          0.30        675.00        $202.50
                                confidentiality issue.

 07/02/2019   IDS      CO       Claims analysis - perp analysis.                         2.70        675.00       $1,822.50

 07/02/2019   IDS      CO       Email with Monagle regarding claims.                     0.20        675.00        $135.00

 07/02/2019   IDS      CO       Prepare claims chart for committee                       0.90        675.00        $607.50

 07/02/2019   IDS      CO       Prepare claim charts for counsel groups.                 1.30        675.00        $877.50

 07/08/2019   IDS      CO       Follow up regarding numbering of claims; revise          3.00        675.00       $2,025.00
                                chat; email to SCC regarding same.

 07/10/2019   IDS      CO       Continue claims analysis and review.                     4.00        675.00       $2,700.00

 07/11/2019   IDS      CO       Continue claims analysis.                                3.50        675.00       $2,362.50

 07/29/2019   IDS      CO       Work on perpetrators /related party analysis.            4.80        675.00       $3,240.00

 07/30/2019   IDS      CO       Work on claims analysis.                                 3.00        675.00       $2,025.00

                                                                                        26.20                    $17,685.00

  General Creditors Comm. [B150]
 07/02/2019   JIS      GC       Review issues regarding claims chart, email to Ford      0.20        675.00        $135.00
                                Elsaesser regarding mediator, email to Ilan Scharf re
                                claims summary.

 07/09/2019   JIS      GC       Draft status email to Committee members.                 0.40        675.00        $270.00

 07/10/2019   JIS      GC       Telephone call with Ford Elsaesser re case status.       0.30        675.00        $202.50

 07/11/2019   JIS      GC       Telephone call with survivor re case status.             0.40        675.00        $270.00

 07/17/2019   JIS      GC       Prepare agendas and materials for meeting with state     0.70        675.00        $472.50
                                court counsel and committee.

 07/17/2019   IDS      GC       Meet regarding in person meeting with Jim Stang.         0.70        675.00        $472.50

 07/18/2019   JIS      GC       Review insurance issues with Ilan Scharf and Iain        2.50        675.00       $1,687.50
                                Nasatir and preparation for state court counsel and
                                committee meetings.

 07/19/2019   IDS      GC       Prepare for in person meeting with Committee;            3.00        675.00       $2,025.00
                                claims analysis and report.

 07/22/2019   JIS      GC       Telephone call with Ilan Scharf regarding committee      0.20        675.00        $135.00
                                meeting issues.

 07/22/2019   JIS      GC       Prepare materials for State Court Counsel Meeting        2.10        675.00       $1,417.50
                                and Committee meeting.




   Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 91 of 121
Pachulski Stang Ziehl & Jones LLP                                                               Page:      7
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123202
05066 - 00002                                                                                   July 31, 2019


                                                                                        Hours           Rate       Amount

 07/22/2019   IDS      GC       Prepare for counsel meeting; update                      4.30        675.00       $2,902.50
                                claims/insurance analysis.

 07/23/2019   JIS      GC       Inspert AD property with I. Scharf.                      2.00        675.00       $1,350.00

 07/23/2019   IDS      GC       Visit AD properties with Jim Stang.                      2.00        675.00       $1,350.00

 07/23/2019   IDS      GC       Meet with SCC regarding counsel meeting.                 3.00        675.00       $2,025.00

 07/24/2019   JIS      GC       Meeting with state court counsel.                        3.00        675.00       $2,025.00

 07/24/2019   JIS      GC       Office conference with Ilan Scharf re agenda for         8.70        675.00       $5,872.50
                                meeting with state court counsel (.7); attend meeting
                                with state court counsel (8.0).

 07/24/2019   IDS      GC       Meet with Jim Stang regarding counsel meeting.           0.70        675.00        $472.50

 07/24/2019   IDS      GC       SCC meeting regarding claims, mediation, insurance       8.00        675.00       $5,400.00
                                and assets.

 07/25/2019   JIS      GC       Meeting with Ilan Scharf re agenda (.7), attend          7.40        675.00       $4,995.00
                                Committee meeting (6.5); inspect Archdiocese real
                                property (.2).

 07/25/2019   JIS      GC       Telephone call Ford Elsaesser regarding mediation        0.40        675.00        $270.00
                                and meeting with committee.

 07/25/2019   IDS      GC       Meet with JIS regarding Committee meeting.               0.70        675.00        $472.50

 07/25/2019   IDS      GC       Committee meeting regarding insurance, claims,           6.50        675.00       $4,387.50
                                process, mediation.

                                                                                        57.20                    $38,610.00

  Hearing
 07/01/2019   JIS      HE       Hearing regarding confidentiality of proofs of claim.    0.60        675.00        $405.00

 07/01/2019   IDS      HE       Attend telephonic hearing regarding emergency            0.60        675.00        $405.00
                                motion.

                                                                                         1.20                      $810.00

  Insurance Coverage
 07/01/2019   IAWN IC           Reviewed Lee chart and requested revisions re same       0.20        675.00        $135.00

 07/02/2019   IAWN IC           Exchanged emails with Jim Stang and Murray re            0.40        675.00        $270.00
                                telephone conference follow-up

 07/03/2019   IAWN IC           Exchange emails with Ford re Murray call                 0.10        675.00         $67.50

 07/04/2019   IAWN IC           Reviewed and analyzed coverage chart from debtor         1.40        675.00        $945.00



   Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 92 of 121
Pachulski Stang Ziehl & Jones LLP                                                              Page:      8
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123202
05066 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate       Amount

 07/08/2019   IAWN IC           Exchange emails re telephone conference on              0.20        675.00        $135.00
                                Monday and attendees

 07/08/2019   IAWN IC           Telephone conference with debtors                       0.80        675.00        $540.00

 07/08/2019   JIS      IC       Conference call with Debtor's insurance and             0.70        675.00        $472.50
                                bankruptcy counsel regarding coverage issues.

 07/08/2019   IDS      IC       Coverage call with Debtor counsel.                      1.00        675.00        $675.00

 07/08/2019   IDS      IC       Prepare for call regarding coverage.                    0.80        675.00        $540.00

 07/09/2019   IDS      IC       Begin intensive coverage analysis.                      2.20        675.00       $1,485.00

 07/15/2019   IAWN IC           Exchange email re telephone conference re               0.30        675.00        $202.50
                                insurance

 07/15/2019   IAWN IC           Reviewed and analyzed POC charts from debtor for        1.20        675.00        $810.00
                                each insurer

 07/16/2019   IAWN IC           Review emails re telephone calls                        0.20        675.00        $135.00

 07/17/2019   IAWN IC           Telephone conference with SCC re insurance              1.00        675.00        $675.00

 07/17/2019   IAWN IC           Preparation for telephone conference with SCC           1.80        675.00       $1,215.00

 07/18/2019   IAWN IC           Meeting with James I Stang re materials and             0.40        675.00        $270.00
                                presentation in San Francisco on insurance

 07/19/2019   IAWN IC           Prepare for call with debtor                            1.00        675.00        $675.00

 07/19/2019   IAWN IC           Attend call with debtor                                 1.00        675.00        $675.00

 07/19/2019   IAWN IC           Review emails between Jim Stang and SCC                 0.20        675.00        $135.00

 07/19/2019   IAWN IC           Prepare materials for Jim Stang and Ilan Scharf for     2.40        675.00       $1,620.00
                                meeting in Sante Fe

 07/23/2019   IAWN IC           Reviewed materials supplied by debtor re perps and      2.20        675.00       $1,485.00
                                timing, revised chart re same

 07/31/2019   IAWN IC           Review James I Stang email re sons of the holy          0.10        675.00         $67.50
                                father perps

                                                                                       19.60                    $13,230.00

  Plan & Disclosure Stmt. [B320]
 07/18/2019   IDS      PD       Work on claims analysis prepare for mediation.          4.50        675.00       $3,037.50

 07/29/2019   JIS      PD       Telephone calls with Ford Elsaeseer and Bruce           1.40        675.00        $945.00
                                Anderson regarding mediation (2x).




   Case 18-13027-t11          Doc 283       Filed 11/27/19           Entered 11/27/19 10:39:48 Page 93 of 121
Pachulski Stang Ziehl & Jones LLP                                                             Page:      9
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123202
05066 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate         Amount

 07/29/2019   IDS      PD       Call with debtor counsel regarding mediation.          0.80        675.00          $540.00

                                                                                       6.70                      $4,522.50

  Travel
 07/23/2019   JIS      TR       Los Angeles to Santa Fe for state court counsel and    6.00        337.50        $2,025.00
                                committee meeting. (Billed at 1/2 rate)

 07/23/2019   IDS      TR       Travel from ABQ to Sante Fe. (Billed at 1/2 rate)      1.00        337.50          $337.50

 07/23/2019   IDS      TR       Travel to Albuquerque, NM from NYC (Billed at          9.00        337.50        $3,037.50
                                1/2 rate)

 07/25/2019   JIS      TR       Travel from Santa Fe to Los Angeles from Creditors     6.00        337.50        $2,025.00
                                Committee meeting. (Billed at 1/2 rate)

 07/25/2019   IDS      TR       Travel from Santa Fe to Albuquerque. (Billed at 1/2    1.00        337.50          $337.50
                                rate)

 07/26/2019   IDS      TR       Travel from Albuquerque to NYC (Billed at 1/2          9.00        337.50        $3,037.50
                                rate)

                                                                                      32.00                     $10,800.00

  TOTAL SERVICES FOR THIS MATTER:                                                                              $92,205.00




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 94 of 121
Pachulski Stang Ziehl & Jones LLP                                                       Page:     10
Archdiocese of Santa Fe O.C.C.                                                          Invoice 123202
05066 - 00002                                                                           July 31, 2019



 Expenses
 07/01/2019   CC         Conference Call [E105] AT&T Conference Call, IDS                    3.39
 07/03/2019   FE         Federal Express [E108]                                             32.26
 07/03/2019   RE2        SCAN/COPY ( 140 @0.10 PER PG)                                      14.00
 07/18/2019   CC         Conference Call [E105] AT&T Conference Call, JIS                    8.94
 07/23/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           28.41
                         JIS
 07/23/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 2 night, JIS                764.12
 07/23/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 2 night, IDS                756.34
 07/24/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 1 night, ,IDS for           403.33
                         Committee member. (I paid, but they stayed).
 07/24/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 1 night, IDS for            356.70
                         Committee member. (I paid, but they stayed).
 07/24/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 1 night, IDS for            713.40
                         Committee member. (I paid, but they stayed).
 07/25/2019   AT         Auto Travel Expense [E109] Hertz Car Rental, 2 days, JIS          224.91
 07/25/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,            9.55
                         IDS
 07/25/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,            5.00
                         IDS
 07/25/2019   OS         Rothstein Donatelli LLP, N.Robinson (meal reimbursement)          479.13
 07/25/2019   TE         Travel Expense [E110] Mileage, 184 miles, C. Montoya              106.72
 07/26/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,            5.00
                         IDS
 07/26/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,            5.00
                         IDS
 07/26/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           11.87
                         IDS
 07/26/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           12.46
                         IDS
 07/26/2019   HT         Hotel Expense [E110] Hilton Santa Fe, 07/25-07/26/19, 1           333.61
                         night, C. Montoya
 07/26/2019   TE         Travel Expense [E110] Hudson News Stand, JIS                       10.99
 07/28/2019   AF         Air Fare [E110] Southwest Airlines, Tkt. 5262496776599,           442.96
                         From OAK to ABQ, R. La Riva (round trip)
 07/29/2019   HT         Hotel Expense [E110] Hilton Santa Fe, M. Berg                     262.57
 07/31/2019   PAC        Pacer - Court Research                                              4.90

   Total Expenses for this Matter                                                     $4,995.56




   Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 95 of 121
Pachulski Stang Ziehl & Jones LLP                                                         Page:     11
Archdiocese of Santa Fe O.C.C.                                                            Invoice 123202
05066 - 00002                                                                             July 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        07/31/2019

Total Fees                                                                                             $92,205.00

Total Expenses                                                                                              4,995.56

Total Due on Current Invoice                                                                           $97,200.56

  Outstanding Balance from prior invoices as of        07/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50             $322.75                         $5,265.25

 122027                   02/28/2019                $30,157.50             $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                   $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                   $60,575.37

 123009                   04/30/2019                $26,220.00             $578.73                    $26,798.73

 123014                   05/31/2019                $10,110.00             $106.52                    $10,216.52

 123021                   06/30/2019                $76,215.00            $1,864.39                   $78,079.39

             Total Amount Due on Current and Prior Invoices:                                         $350,826.62




   Case 18-13027-t11          Doc 283        Filed 11/27/19      Entered 11/27/19 10:39:48 Page 96 of 121
                                   Pachulski Stang Ziehl & Jones LLP
                                            10100 Santa Monica Blvd.
                                                   13th Floor
                                             Los Angeles, CA 90067
                                                                         August 31, 2019
JIS                                                                      Invoice 123291
                                                                         Client   05066
                                                                         Matter   00002
                                                                                  JIS

RE: Committee Representation

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2019
               FEES                                                        $38,487.50
               EXPENSES                                                      $353.32
               TOTAL CURRENT CHARGES                                       $38,840.82

               BALANCE FORWARD                                            $350,826.62
               TOTAL BALANCE DUE                                          $389,667.44




      Case 18-13027-t11        Doc 283   Filed 11/27/19    Entered 11/27/19 10:39:48 Page 97 of 121
Pachulski Stang Ziehl & Jones LLP                                                  Page:     2
Archdiocese of Santa Fe O.C.C.                                                     Invoice 123291
05066 - 00002                                                                      August 31, 2019




  Summary of Services by Professional
  ID        Name                                   Title                 Rate       Hours               Amount

 CHM        Mackle, Cia H.                         Counsel             650.00        7.60             $4,940.00

 GIG        Glazer, Gabriel I.                     Partner             675.00        2.00             $1,350.00

                                                                                    18.00            $12,150.00
 IAWN       Nasatir, Iain A. W.                    Partner             675.00
                                                                                     6.40             $4,320.00
 IDS        Scharf, Ilan D.                        Partner             675.00
                                                                                     0.40              $270.00
 IMP        Pachulski, Isaac M.                    Partner             675.00
                                                                                     1.70             $1,147.50
 JHD        Davidson, Jeffrey H.                   Partner             675.00
 JIS        Stang, James I.                        Partner             675.00       20.80            $14,040.00

 KHB        Brown, Kenneth H.                      Partner             675.00        0.40              $270.00

                                                                                   57.30              $38,487.50




   Case 18-13027-t11              Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 98 of 121
Pachulski Stang Ziehl & Jones LLP                                                      Page:     3
Archdiocese of Santa Fe O.C.C.                                                         Invoice 123291
05066 - 00002                                                                          August 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                                Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                              18.40                     $12,420.00

 AC                 Avoidance Actions                                           7.60                      $4,940.00

 AD                 Asset Disposition [B130]                                    0.70                       $472.50

 CO                 Claims Admin/Objections[B310]                               6.20                      $4,185.00

 GC                 General Creditors Comm. [B150]                              2.30                      $1,552.50

 IC                 Insurance Coverage                                         18.70                     $12,622.50

 PD                 Plan & Disclosure Stmt. [B320]                              3.30                      $2,227.50

 SL                 Stay Litigation [B140]                                      0.10                        $67.50

                                                                                       57.30             $38,487.50




      Case 18-13027-t11       Doc 283        Filed 11/27/19   Entered 11/27/19 10:39:48 Page 99 of 121
Pachulski Stang Ziehl & Jones LLP                                                Page:     4
Archdiocese of Santa Fe O.C.C.                                                   Invoice 123291
05066 - 00002                                                                    August 31, 2019


  Summary of Expenses
  Description                                                                                          Amount
Auto Travel Expense [E109]                                                                     $95.21
Conference Call [E105]                                                                             $6.74
Hotel Expense [E110]                                                                          $244.66
Lexis/Nexis- Legal Research [E                                                                     $1.11
Pacer - Court Research                                                                             $5.60

                                                                                                      $353.32




     Case 18-13027-t11           Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 100 of
                                                     121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     5
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123291
05066 - 00002                                                                                  August 31, 2019


                                                                                       Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 08/01/2019   JIS      AA       Hearing regarding Rule 2004 Motion (Foundation)         7.50        675.00       $5,062.50
                                (1.4); research regarding reach back periods,
                                including IRS reach back, succession to prepetition
                                reach back period; first day wage motion (5.5);
                                telephone call with Cia Mackle re assignment (.4);
                                telephone call with Levi Monagle and Brad Hall re
                                state court complaints (.2).
 08/01/2019   GIG      AA       Research and emails with J. Stang re 544(b)             2.00        675.00       $1,350.00
 08/01/2019   JHD      AA       Telephone conference with James I. Stang re F/T         1.70        675.00       $1,147.50
                                reachback issues; telephone call with Gabriel I.
                                Glazer re same; research re same; multiple emails re
                                same
 08/01/2019   IMP      AA       Review email from James I. Stang re potential F/T       0.40        675.00        $270.00
                                claim; analyze issues, respond, review multiple
                                follow up emails re same
 08/02/2019   JIS      AA       Review order and update regarding OCD for draft         0.40        675.00        $270.00
                                order.
 08/05/2019   JIS      AA       Telephone call with Paul Fish regarding Holy            0.10        675.00         $67.50
                                Family perpetrators.
 08/05/2019   JIS      AA       Telephone call with Paul Fish regarding rule 2004       0.10        675.00         $67.50
                                exam.
 08/05/2019   IDS      AA       Respond to P. Linnenburger email regarding              0.20        675.00        $135.00
                                criminal case.
 08/06/2019   JIS      AA       Draft order regarding Rule 2004 exam (Catholic          0.90        675.00        $607.50
                                Foundation).
 08/08/2019   JIS      AA       Revise draft of Foundation order.                       0.30        675.00        $202.50
 08/13/2019   JIS      AA       Review draft order from Paul Fish and email             0.10        675.00         $67.50
                                response.
 08/22/2019   JIS      AA       Email regarding marketability of real property.         0.50        675.00        $337.50
 08/27/2019   JIS      AA       Finalize order re Foundation and email to Fish re       0.20        675.00        $135.00
                                same.
 08/28/2019   KHB      AA       Confer with J. Stang re cemetery funerals as            0.20        675.00        $135.00
                                property of the estate.
 08/28/2019   JIS      AA       Review of Catholic Cemetery Association                 2.40        675.00       $1,620.00
                                documents and email to Rob Charles re same.
 08/28/2019   JIS      AA       Review DLF document production.                         1.20        675.00        $810.00
 08/29/2019   KHB      AA       Review discovery requests to Cemetery Assn.             0.10        675.00         $67.50
 08/29/2019   KHB      AA       Consider alter ego claims.                              0.10        675.00         $67.50




     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 101 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Archdiocese of Santa Fe O.C.C.                                                                 Invoice 123291
05066 - 00002                                                                                  August 31, 2019


                                                                                       18.40                     $12,420.00

  Avoidance Actions
 08/02/2019   CHM      AC       Legal research re IRS reachback period and              7.60        650.00       $4,940.00
                                discovery of fraud.

                                                                                        7.60                      $4,940.00

  Asset Disposition [B130]
 08/30/2019   JIS      AD       Telephone call re property issues.                      0.70        675.00         $472.50

                                                                                        0.70                       $472.50

  Claims Admin/Objections[B310]
 08/06/2019   IDS      CO       Revise claims analysis spreadsheet.                     1.70        675.00       $1,147.50
 08/06/2019   IDS      CO       Continue analysis of third party defendants,            1.40        675.00         $945.00
                                contribution sources.
 08/07/2019   IDS      CO       Respond to inquiry from C. Vernon regarding             0.80        675.00         $540.00
                                claims.
 08/08/2019   IDS      CO       Work on claims analysis/ settlement                     0.80        675.00         $540.00
 08/08/2019   IDS      CO       Update insurance information on spreadsheet             0.80        675.00         $540.00
 08/13/2019   IDS      CO       Call with SCC regarding claims and insurance            0.70        675.00         $472.50

                                                                                        6.20                      $4,185.00

  General Creditors Comm. [B150]
 08/29/2019   JIS      GC       Conference call with Debtor and mediator and            1.30        675.00         $877.50
                                follow up conference with Iain Nasatir.
 08/29/2019   JIS      GC       Email to state court counsel regarding conference       1.00        675.00         $675.00
                                call with Debtor and Mediator

                                                                                        2.30                      $1,552.50

  Insurance Coverage
 08/12/2019   IAWN IC           Exchange emails with Ilan Scharf re settlement          0.30        675.00         $202.50
                                agreements, pull same and send to Fasay
 08/13/2019   IAWN IC           Exchange emails with James I Stang re mediation         0.10        675.00          $67.50
 08/14/2019   IAWN IC           Exchange emails and telephone call with Fasay re        0.90        675.00         $607.50
                                GA coverage, draft email re same to James I Stang
                                and Ilan Scharf
 08/15/2019   IAWN IC           Exchange emails with James I Stang re mediation,        0.10        675.00          $67.50
                                review mediation order




     Case 18-13027-t11          Doc 283       Filed 11/27/19          Entered 11/27/19 10:39:48 Page 102 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123291
05066 - 00002                                                                                   August 31, 2019


                                                                                        Hours           Rate        Amount
 08/16/2019   IAWN IC           Draft and send email to Archdiocese of Santa Fe re       0.10        675.00          $67.50
                                exhaustion analysis
 08/20/2019   IAWN IC           Review Paraclete pleadings and circulate same            0.80        675.00         $540.00
 08/20/2019   IAWN IC           Attended mediation with James I Stang, meeting          11.00        675.00       $7,425.00
                                with SCC
 08/22/2019   IAWN IC           Exchange emails with Fasay and James I Stang re          0.10        675.00          $67.50
                                telephone conference on coverage
 08/22/2019   IAWN IC           Emails to Archdiocese of Santa Fe re exhaustion          0.10        675.00          $67.50
                                analysis and discovery
 08/22/2019   IAWN IC           Exchange emails with SCC re call                         0.10        675.00          $67.50
 08/22/2019   IAWN IC           Calculate claims under GA policies                       0.80        675.00         $540.00
 08/23/2019   IAWN IC           Prepare for call re coverage, analyze settlements and    2.70        675.00       $1,822.50
                                coverage, attend telephone conference with SCC re
                                coverage and exhaustion
 08/23/2019   JIS      IC       Telephone call with Iain Nasatir and state court         0.70        675.00         $472.50
                                counsel regarding insurance issues.
 08/30/2019   IAWN IC           Office conference and telephone conferences with         0.90        675.00         $607.50
                                James I Stang re claims to test coverage and
                                automatic stay, review coverage chart re same

                                                                                        18.70                     $12,622.50

  Plan & Disclosure Stmt. [B320]
 08/05/2019   JIS      PD       Review list of priests from counsel for Sons of Holy     0.20        675.00         $135.00
                                Family and email response.
 08/05/2019   JIS      PD       Draft and send email to Fish regarding Sons              0.20        675.00         $135.00
                                participation/access to proofs of claim.
 08/14/2019   JIS      PD       Review proposed mediation order and motion.              0.10        675.00          $67.50
 08/15/2019   JIS      PD       Conference call with Debtor's counsel regarding          1.00        675.00         $675.00
                                mediation order (.8) and review revision to same
                                based on call (.2).
 08/23/2019   JIS      PD       Telephone call with Ford Elsaesser regarding             0.40        675.00         $270.00
                                mediation.
 08/30/2019   JIS      PD       Review Travelers insurance charts and emails to          1.40        675.00         $945.00
                                SCC for review of claims valuation.

                                                                                         3.30                      $2,227.50

  Stay Litigation [B140]
 08/27/2019   JIS      SL       Telephone call to/from counsel for stay relief           0.10        675.00          $67.50
                                movant on quiet title action.




     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 103 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                               Page:     8
Archdiocese of Santa Fe O.C.C.                                                  Invoice 123291
05066 - 00002                                                                   August 31, 2019


                                                                             0.10                  $67.50

  TOTAL SERVICES FOR THIS MATTER:                                                             $38,487.50




     Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 104 of
                                                    121
Pachulski Stang Ziehl & Jones LLP                                                        Page:     9
Archdiocese of Santa Fe O.C.C.                                                           Invoice 123291
05066 - 00002                                                                            August 31, 2019



 Expenses

 08/01/2019   CC         Conference Call [E105] Loop Up Conference Call, JIS                  0.14


 08/01/2019   LN         05066.00002 Lexis Charges for 08-01-19                               0.93


 08/12/2019   HT         Hotel Expense [E110] Hilton Santa Fe, M. Berg                     122.33


 08/12/2019   HT         Hotel Expense [E110] M. Berg                                      122.33


 08/23/2019   CC         Conference Call [E105] AT&T Conference Call, IAWN                    6.60


 08/27/2019   AT         Auto Travel Expense [E109] Lyft Transportation Services,           95.21
                         R. La Riva


 08/29/2019   LN         05066.00002 Lexis Charges for 08-29-19                               0.18


 08/31/2019   PAC        Pacer - Court Research                                               5.60

   Total Expenses for this Matter                                                       $353.32




     Case 18-13027-t11          Doc 283       Filed 11/27/19        Entered 11/27/19 10:39:48 Page 105 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                          Page:    10
Archdiocese of Santa Fe O.C.C.                                                             Invoice 123291
05066 - 00002                                                                              August 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        08/31/2019

Total Fees                                                                                              $38,487.50

Total Expenses                                                                                               353.32

Total Due on Current Invoice                                                                            $38,840.82

  Outstanding Balance from prior invoices as of        08/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed         Expenses Billed              Balance Due
 122014                   01/01/2019                 $4,942.50              $322.75                      $5,265.25

 122027                   02/28/2019                $30,157.50              $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                    $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                    $60,575.37

 123009                   04/30/2019                $26,220.00              $578.73                    $26,798.73

 123014                   05/31/2019                $10,110.00              $106.52                    $10,216.52

 123021                   06/30/2019                $76,215.00            $1,864.39                    $78,079.39

 123202                   07/31/2019                $92,205.00            $4,995.56                    $97,200.56

             Total Amount Due on Current and Prior Invoices:                                           $389,667.44




     Case 18-13027-t11          Doc 283       Filed 11/27/19       Entered 11/27/19 10:39:48 Page 106 of
                                                        121
                                 Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                         September 30, 2019
JIS                                                                      Invoice 123345
                                                                         Client  05066
                                                                         Matter  00002
                                                                                 JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2019
               FEES                                                       $23,355.00
               EXPENSES                                                       $10.10
               TOTAL CURRENT CHARGES                                      $23,365.10

               BALANCE FORWARD                                           $439,100.02
               A/R Adjustments                                           -$49,432.58
               TOTAL BALANCE DUE                                         $413,032.54




      Case 18-13027-t11        Doc 283   Filed 11/27/19     Entered 11/27/19 10:39:48 Page 107 of
                                                   121
Pachulski Stang Ziehl & Jones LLP                                                 Page:     2
Archdiocese of Santa Fe O.C.C.                                                    Invoice 123345
05066 - 00002                                                                     September 30, 2019




  Summary of Services by Professional
  ID        Name                                 Title                 Rate        Hours               Amount

 IAWN       Nasatir, Iain A. W.                  Partner              675.00       11.90          $8,032.50

 IDS        Scharf, Ilan D.                      Partner              675.00       11.30          $7,627.50

 JIS        Stang, James I.                      Partner              675.00       11.40          $7,695.00

                                                                                  34.60           $23,355.00




       Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 108 of
                                                      121
Pachulski Stang Ziehl & Jones LLP                                                       Page:     3
Archdiocese of Santa Fe O.C.C.                                                          Invoice 123345
05066 - 00002                                                                           September 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                                 Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                                0.90                        $607.50

 AD                 Asset Disposition [B130]                                     1.40                        $945.00

 BL                 Bankruptcy Litigation [L430]                                 0.70                        $472.50

 CA                 Case Administration [B110]                                   0.20                        $135.00

 CO                 Claims Admin/Objections[B310]                                1.80                    $1,215.00

 CP                 Compensation Prof. [B160]                                    2.50                    $1,687.50

 GC                 General Creditors Comm. [B150]                               1.60                    $1,080.00

 IC                 Insurance Coverage                                          14.50                    $9,787.50

 PD                 Plan & Disclosure Stmt. [B320]                              10.90                    $7,357.50

 SL                 Stay Litigation [B140]                                       0.10                         $67.50

                                                                                34.60                   $23,355.00




      Case 18-13027-t11           Doc 283      Filed 11/27/19   Entered 11/27/19 10:39:48 Page 109 of
                                                         121
Pachulski Stang Ziehl & Jones LLP                                               Page:     4
Archdiocese of Santa Fe O.C.C.                                                  Invoice 123345
05066 - 00002                                                                   September 30, 2019


  Summary of Expenses
  Description                                                                                        Amount
Pacer - Court Research                                                                       $10.10

                                                                                             $10.10




     Case 18-13027-t11          Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 110 of
                                                    121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123345
05066 - 00002                                                                                 September 30, 2019


                                                                                      Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 09/03/2019   JIS      AA       Emails regarding Catholic Foundation Rule 2004         0.60        675.00          $405.00
                                exam order and phone conference with creditor
                                attorney re same.

 09/17/2019   JIS      AA       Telephone call to Cia Mackle regarding Foundation      0.30        675.00          $202.50
                                documents and email re scope of assignment.

                                                                                       0.90                        $607.50

  Asset Disposition [B130]
 09/06/2019   IDS      AD       PRepare for and attend call with SCC regarding         1.20        675.00          $810.00
                                mediation.

 09/13/2019   JIS      AD       Telephone call regarding real property disposition.    0.20        675.00          $135.00

                                                                                       1.40                        $945.00

  Bankruptcy Litigation [L430]
 09/03/2019   IDS      BL       Review letter regarding St. Charles loan.              0.70        675.00          $472.50

                                                                                       0.70                        $472.50

  Case Administration [B110]
 09/03/2019   JIS      CA       Update Ilan Scharf on case status.                     0.20        675.00          $135.00

                                                                                       0.20                        $135.00

  Claims Admin/Objections[B310]
 09/03/2019   IDS      CO       Review order regarding committee approval for          0.40        675.00          $270.00
                                permitted party access to claims.

 09/10/2019   IDS      CO       Begin detailed claim analysis.                         1.20        675.00          $810.00

 09/17/2019   IDS      CO       Email addendum to confidentiality to B. Anderson.      0.20        675.00          $135.00

                                                                                       1.80                    $1,215.00

  Compensation Prof. [B160]
 09/05/2019   IDS      CP       Revise PSZJ invoices for fee application.              1.40        675.00          $945.00

 09/18/2019   IDS      CP       Revise PSZJ July invoice for fee application.          0.50        675.00          $337.50

 09/19/2019   IDS      CP       Review PSZJ August 2019 invoice for fee                0.60        675.00          $405.00
                                application.




     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 111 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123345
05066 - 00002                                                                                 September 30, 2019


                                                                                       2.50                    $1,687.50

  General Creditors Comm. [B150]
 09/04/2019   JIS      GC       Draft memo to Committee on status and stay relief      0.50        675.00          $337.50
                                motion.

 09/04/2019   JIS      GC       Memo regarding affiliated parties.                     0.20        675.00          $135.00

 09/17/2019   JIS      GC       Draft memo to Committee for meeting.                   0.60        675.00          $405.00

 09/20/2019   IDS      GC       Email to committee regarding mediation.                0.30        675.00          $202.50

                                                                                       1.60                    $1,080.00

  Insurance Coverage
 09/03/2019   IAWN IC           Review and exchange emails with Diocese counsel        1.20        675.00          $810.00
                                re telephone call re exhaustion analysis; review
                                coverage charts re same for missing assumptions
                                         order.1, review revised order,.2      1.7

 09/03/2019   JIS      IC       Review exclusion list and phone conference with        0.50        675.00          $337.50
                                Iain Nasatir re same.

 09/04/2019   IAWN IC           Review and analyze exhaustion analysis from            1.00        675.00          $675.00
                                Diocese

 09/04/2019   IAWN IC           Review emails with SCC re call Friday                  0.10        675.00           $67.50

 09/06/2019   IAWN IC           Telephone conference with Diocese counsel re           0.50        675.00          $337.50
                                exhaustion analysis

 09/06/2019   IAWN IC           Telephone conference with Diocese counsel              0.50        675.00          $337.50

 09/06/2019   JIS      IC       Conference call with state court counsel regarding     0.90        675.00          $607.50
                                insurance call with Debtor.

 09/06/2019   JIS      IC       Conference call with Debtor's counsel regarding        1.00        675.00          $675.00
                                insurance issues.

 09/11/2019   IAWN IC           Review emails with SCC re meeting                      0.10        675.00           $67.50

 09/11/2019   IAWN IC           Review draft letter to papas from Diocese counsel,     0.70        675.00          $472.50
                                email to James I. Stang re same and review response
                                to SCC

 09/12/2019   IAWN IC           Review emails re meeting and materials to Papas for    0.10        675.00           $67.50
                                mediation

 09/17/2019   IAWN IC           Review James I Stang memorandum and Diocese            1.00        675.00          $675.00
                                counsel email re mediation participants, status,
                                insurance etc.




     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 112 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Archdiocese of Santa Fe O.C.C.                                                                  Invoice 123345
05066 - 00002                                                                                   September 30, 2019


                                                                                        Hours           Rate         Amount

 09/20/2019   JIS      IC       Review Murray insurance chart and call with Iain         0.20        675.00          $135.00
                                Nasatir re same.

 09/23/2019   IAWN IC           Initial analysis of chart, exchange emails with James    0.50        675.00          $337.50
                                I Stang re need for call with coverage counsel for
                                diocese

 09/24/2019   IAWN IC           Review and exchange emails with Diocese counsel          0.40        675.00          $270.00
                                re occurrence chart and insurance; need for call,
                                James I Stang availability

 09/24/2019   IAWN IC           Review and analyze occurrence chart and insurance        1.20        675.00          $810.00

 09/25/2019   IAWN IC           Exchange emails with Carter and James I Stang re         0.10        675.00           $67.50
                                call on chart

 09/26/2019   IAWN IC           Prepare for and attend call with carter exhaustion in    0.80        675.00          $540.00
                                occurrence chart and explanation of columns

 09/27/2019   IAWN IC           Draft cover email to James I. Stang and Ilan Scharf      0.40        675.00          $270.00
                                re mediator correspondence and Carter telephone
                                conference re chart

 09/27/2019   IAWN IC           Exchange emails with mediator re timing of call,         1.00        675.00          $675.00
                                helpful insurance information, pull same and
                                forward to mediator

 09/30/2019   IAWN IC           Telephone conference with James I. Stang re status       0.50        675.00          $337.50
                                and claims

 09/30/2019   IAWN IC           Prepare for and attend mediator call re insurance        1.80        675.00      $1,215.00

                                                                                        14.50                    $9,787.50

  Plan & Disclosure Stmt. [B320]
 09/03/2019   IDS      PD       Email to committee regarding mediation.                  0.40        675.00          $270.00

 09/06/2019   JIS      PD       Continued calls regarding mediation with state court     0.70        675.00          $472.50
                                counsel.

 09/06/2019   IDS      PD       Prepare for and attend call with debtor's counsel        1.00        675.00          $675.00
                                regarding mediation.

 09/06/2019   IDS      PD       Telephone conference with Jim Stang regarding            0.30        675.00          $202.50
                                mediation.

 09/11/2019   JIS      PD       Conference call with mediator and Debtor regarding       1.50        675.00      $1,012.50
                                mediation issues.

 09/11/2019   IDS      PD       Prepare claim breakdown for mediator.                    0.90        675.00          $607.50

 09/11/2019   IDS      PD       Call with mediator and Debtor's counsel.                 1.00        675.00          $675.00



     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 113 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Archdiocese of Santa Fe O.C.C.                                                                Invoice 123345
05066 - 00002                                                                                 September 30, 2019


                                                                                     Hours            Rate         Amount

 09/13/2019   JIS      PD       Telephone call with state court counsel regarding      1.00        675.00          $675.00
                                mediation issues.

 09/16/2019   JIS      PD       Conference call with mediator re case background.      1.50        675.00      $1,012.50

 09/16/2019   IDS      PD       Telephone conference with Jim Stang regarding          0.20        675.00          $135.00
                                mediation.

 09/16/2019   IDS      PD       Call with J. Pappas regarding mediation.               1.00        675.00          $675.00

 09/17/2019   JIS      PD       Review letter from L. Monagle re claims analysis.      0.20        675.00          $135.00

 09/20/2019   JIS      PD       Telephone conference with state court counsel          0.90        675.00          $607.50
                                regarding mediation strategy.

 09/25/2019   JIS      PD       Telephone call with Leo Papas regarding                0.30        675.00          $202.50
                                pre-mediation discussions.

                                                                                      10.90                    $7,357.50

  Stay Litigation [B140]
 09/05/2019   JIS      SL       Review email regarding stay relief on Quiet title      0.10        675.00           $67.50
                                action and respond to same.

                                                                                       0.10                         $67.50

  TOTAL SERVICES FOR THIS MATTER:                                                                            $23,355.00




     Case 18-13027-t11          Doc 283       Filed 11/27/19         Entered 11/27/19 10:39:48 Page 114 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                   Page:     9
Archdiocese of Santa Fe O.C.C.                                                      Invoice 123345
05066 - 00002                                                                       September 30, 2019



 Expenses
 09/30/2019   PAC        Pacer - Court Research                                        10.10

   Total Expenses for this Matter                                                   $10.10




     Case 18-13027-t11          Doc 283       Filed 11/27/19   Entered 11/27/19 10:39:48 Page 115 of
                                                        121
Pachulski Stang Ziehl & Jones LLP                                                          Page:    10
Archdiocese of Santa Fe O.C.C.                                                             Invoice 123345
05066 - 00002                                                                              September 30, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        09/30/2019

Total Fees                                                                                             $23,355.00

Total Expenses                                                                                                  10.10

Total Due on Current Invoice                                                                           $23,365.10

  Outstanding Balance from prior invoices as of        09/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed         Expenses Billed             Balance Due
 122014                   01/01/2019                 $4,942.50              $322.75                     $5,265.25

 122027                   02/28/2019                $30,157.50              $277.50                    $30,435.00

 122029                   03/31/2019                $42,255.00                $0.80                    $42,255.80

 122274                   01/31/2019                $58,605.00            $1,970.37                    $60,575.37

 123009                   04/30/2019                $26,220.00              $578.73                    $26,798.73

 123014                   05/31/2019                $10,110.00              $106.52                    $10,216.52

 123021                   06/30/2019                $76,215.00            $1,864.39                    $78,079.39

 123202                   07/31/2019                $92,205.00            $4,995.56                    $97,200.56

 123291                   08/31/2019                $38,487.50              $353.32                    $38,840.82

             Total Amount Due on Current and Prior Invoices:                                          $413,032.54




     Case 18-13027-t11          Doc 283       Filed 11/27/19       Entered 11/27/19 10:39:48 Page 116 of
                                                        121
                                            EXHIBIT C

                        SUMMARY OF TIME CHARGES BY CATEGORY

                            CATEGORY                        HOURS             FEES
       Asset Analysis/Recovery[B120]                              118.10       $77,880.00
       Asset Disposition [B130]                                     2.10        $1,417.50
       Avoidance Actions                                            7.60        $4,940.00
       Bankruptcy Litigation [L430]                                 3.40        $2,295.00
       Case Administration [B110]                                   3.50        $2,242.50
       Claims Admin/Objections[B310]                              137.70       $77,040.00
       Compensation Prof. [B160]                                    4.10        $2,767.50
       Employee Benefit/Pension-B220                                2.70        $1,822.50
       Financial Filings [B110]                                     0.40          $270.00
       Financing [B230]                                             3.00        $2,025.00
       General Creditors Comm. [B150]                             127.10       $85,792.50
       Hearing                                                      3.80        $2,565.00
       Insurance Coverage                                         118.80       $80,190.00
       Litigation (Non-Bankruptcy)                                  1.80        $1,215.00
       Meeting of Creditors [B150]                                 22.90       $15,607.50
       Operations [B210]                                            1.80        $1,215.00
       Plan & Disclosure Stmt. [B320]                              23.20       $15,660.00
       PSZ&J Compensation                                           0.20          $135.00
       Retention of Prof. [B160]                                    3.90        $2,632.50
       Stay Litigation [B140]                                       7.60        $5,130.00
       Travel                                                      57.00       $19,237.50
                                                                    0.70          $472.50
       TOTAL                                                      651.40      $402,065.00




DOCS_NY:39709.2 05066/002
Case 18-13027-t11           Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 117 of
                                                121
                                            EXHIBIT D


                                      SUMMARY OF EXPENSES

                             DESCRIPTION                         AMOUNT
              Airfare                                                   $1,976.86
              Airport Parking                                            $108.00
              Auto Travel Expense                                        $468.67
              Conference Call                                            $608.03
              Courtlink                                                    $69.48
              Federal Express                                              $32.26
              Hotel Expense                                             $4,394.73
              Legal Vision Atty Mess Service                               $67.40
              Lexis/Nexis- Legal Research                                   $1.11
              Outside Services                                           $479.13
              Pacer-Court Research                                       $599.40
              Postage                                                      $14.00
              Reproduction Expense                                       $207.80
              Reproduction/ Scan Copy                                      $57.90
              Transcript                                                 $428.48
              Travel Expenses                                            $406.08
              Working Meals [E111]                                       $560.71
              TOTAL                                                    $10,480.04




DOCS_NY:39709.2 05066/002
Case 18-13027-t11           Doc 283    Filed 11/27/19   Entered 11/27/19 10:39:48 Page 118 of
                                                 121
                                            EXHIBIT E




DOCS_NY:39709.2 05066/002
Case 18-13027-t11           Doc 283   Filed 11/27/19   Entered 11/27/19 10:39:48 Page 119 of
                                                121
                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW MEXICO

 In re:                                                           Chapter 11

 ROMAN CATHOLIC CHURCH OF THE                                     Case No. 18-13027-t11
 ARCHDIOCESE OF SANTA FE, a New Mexico
 corporation sole,

                                  Debtor.


                  DECLARATION OF ILAN D. SCHARF IN SUPPORT OF FIRST
                  INTERIM APPLICATION FOR ALLOWANCE AND PAYMENT
                OF PROFESSIONAL COMPENSATION AND REIMBURSEMENT OF
                EXPENSES BY PACHULSKI STANG ZIEHL & JONES LLP FOR THE
               PERIOD FROM DECEMBER 18, 2018 THROUGH SEPTEMBER 30, 2019

          I, Ilan D. Scharf, declare and state as follows:

          1.      I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”)

counsel to the Official Committee of Unsecured Creditors (the “Committee”). I am an attorney

at law duly authorized to practice before all of the courts of the State of New York.

          2.      I make this Declaration in support of First Interim Application for Allowance and

Payment of Professional Fees and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones

LLP for the Period From December 18, 2018 Through September 30, 2019 (the “Application”).

          3.      I have personal knowledge of the facts set forth in this Declaration. If called as a

witness I could and would competently testify thereto.

          4.      I drafted this Application and this Declaration, and reviewed and/or edited PSZJ’s

bills (at Exhibit B to the Application). At my direction, a paralegal of PSZJ prepared Exhibits

A, C and D to the Application. The Application and Exhibits A through D to the Application are

true and correct to the best of my knowledge.

          5.      In accordance with Federal Rule of Bankruptcy Procedure 2016 and 11 U.S.C.

§ 504, I confirm that no agreement or understanding exists between PSZJ and any other person


DOCS_NY:39709.2 05066/002
Case 18-13027-t11           Doc 283    Filed 11/27/19        Entered 11/27/19 10:39:48 Page 120 of
                                                 121
for the sharing of any of PSZJ’s compensation for fees or expenses in this case, other than the

distribution of profits among PSZJ’s partners. Furthermore, PSZJ has not made, and will not

make, any agreement to share compensation (excluding the sharing of profits among PSZJ’s

partners) or any other agreement prohibited by 11 U.S.C. § 504 or 18 U.S.C. § 155.

        I declare under penalty of perjury under the laws of the United States of America and the

State of California that the foregoing is true and correct.

        Executed on the 26th day of November, 2019, at New York, New York.



                                                              /s/ Ilan D. Scharf
                                                                Ilan D. Scharf




DOCS_NY:39709.2 05066/002
Case 18-13027-t11           Doc 283   Filed 11/27/19     Entered 11/27/19 10:39:48 Page 121 of
                                                121
